     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 1 of 83 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK (Cal. State Bar No. 149886)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
9         E-mail:    John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     United States of America
11
12
13                           UNITED STATES DISTRICT COURT

14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                  WESTERN DIVISION

16   UNITED STATES OF AMERICA,                  No. CV 18-8579

17              Plaintiff,                      VERIFIED COMPLAINT FOR FORFEITURE
18                    v.                        18 U.S.C. §§ 981(a)(1)(A) & (C)
19   $689,884.48 SEIZED FROM FIRST              [U.S.P.I.S.]
     FEDERAL SAVINGS & LOAN OF SAN
20   RAFAEL ACCOUNT ‘3620;
     $515,899.85 SEIZED FROM REPUBLIC
21   BANK OF ARIZONA ACCOUNT ‘2485;
     $75,835.31 SEIZED FROM REPUBLIC
22   BANK OF ARIZONA ACCOUNT ‘1897;
23   $500,000.00 SEIZED FROM REPUBLIC
     BANK OF ARIZONA ACCOUNT ‘3126;
24   $600,000.00 SEIZED FROM OR
     FROZEN IN REPUBLIC BANK OF
25   ARIZONA CDARS ACCOUNT‘8316;
     $302,177.57 SEIZED FROM OR
26   FROZEN IN REPUBLIC BANK OF
     ARIZONA CDARS ACCOUNT ‘8324;
27   $300,000.00 SEIZED FROM OR
     FROZEN IN REPUBLIC BANK OF
28   ARIZONA CDARS ACCOUNT ‘8332;
     $734,603.70 SEIZED FROM OR
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 2 of 83 Page ID #:2



1    FROZEN IN SAN FRANCISCO FIRE
     CREDIT UNION ACCOUNT ‘2523; AND
2    $2,412,785.47 SEIZED FROM MONEY
     GRAM FUNDS,
3
4               Defendants.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 3 of 83 Page ID #:3



1    PERSONS AND ENTITIES................................................7
2          FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................7
3          FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............8
4          ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........8
5          ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:...............10
6
           ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............12
7
           ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............13
8
           FUNDS HELD IN THE NAME OF PRIMUS TRUST........................13
9
           FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................13
10
           FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................14
11
           FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................14
12
           FUNDS HELD IN THE NAME OF AD TECH BV..........................15
13
           FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................15
14
           FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................15
15
16         FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................16

17         FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............16

18         ASCIO/WMB INC DOMAIN NAMES....................................16

19         SURRENDERED DOMAIN NAMES......................................17

20         OTHER BACKPAGE SURRENDERED ASSETS.............................19
21   NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................22
22   JURISDICTION AND VENUE.............................................23
23   I.    The Formation and Evolution of Backpage.......................25
24   II.   The Sources and Manipulation of Backpage Criminal Proceeds....27
25         A.    Backpage Promotion of Prostitution and Sex Trafficking...27
26
           B.    Payments for Advertising on Backpage.....................36
27
           C.    Bases for Forfeiture.....................................41
28
     III. Assets Representing, Traceable To, and Involved In


                                             3
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 4 of 83 Page ID #:4



1          Specified Unlawful Activity...................................42
2          A.    Account 1 (Prosperity ‘7188 Funds).......................42
3    CEREUS PROPERTIES ASSETS...........................................43
4          B.    Account 2 (Compass ‘3873 Funds)..........................43
5          C.    Account 3 (Compass ‘4862 Funds)..........................44
6
     MICHAEL LACEY ASSETS...............................................45
7
           D.    Account 4 (FFS&L of SR ‘3620 Funds)......................45
8
           E.    Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9                and ‘8332)...............................................45

10         F.    Account 11 (SFFCU ‘2523 Funds)...........................46
11         G.    Account 12 (IOLTA ‘4139).................................46
12         H.    The Sebastopol Property..................................47
13         I.    San Francisco, California Property 1.....................48
14         J.    San Francisco Property 2.................................48
15         K.    San Francisco Property 3.................................49
16
           L.    Sedona Property..........................................50
17
           M.    Paradise Valley Property 1...............................50
18
           N.    Paradise Valley Property 2...............................50
19
     JAMES LARKIN ASSETS................................................51
20
           O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21               ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................51
22         P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
                 COIE ‘0012)..............................................52
23
           Q.    Account 21 (ACF ‘2020)...................................53
24
           R.    Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................54
25
26         S.    Saint Helena Property....................................54

27         T.    Chicago Property.........................................54

28         U.    Paradise Valley Property 7...............................55



                                             4
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 5 of 83 Page ID #:5



1    JOHN BRUNST ASSETS.................................................55
2          V.    Account 24 (COMPASS BANK ‘3825)..........................55
3          W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                 ‘7982, ‘7889, ‘7888 AND ‘6485)...........................55
4
     SCOTT SPEAR ASSETS.................................................56
5
6          X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....56

7          Y.    Account 34 (Live Oak Bank Account ‘6910).................57

8          Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                 and‘8001)................................................57
9
     PRIMUS TRUST ASSETS................................................58
10
           AA.   Account 37 (K&H Bank Account ‘1210)......................58
11
     AD TECH BV ASSETS..................................................59
12
           BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13               ’5805)...................................................59
14         CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                 U, ‘K000 E, and ‘K001 K).................................59
15
16   GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................60

17         DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                 ‘2230)...................................................60
18
     PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................60
19
           EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20               ‘4198)...................................................60
21   VARICOK SRO FUNDS HELD AT FIO BANK.................................61
22         FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                 ‘8080)...................................................61
23
     PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................62
24
           GG.   Account 51 (KB ‘7664)....................................62
25
26   GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................62

27         HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................62

28   CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
          UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........63


                                             5
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 6 of 83 Page ID #:6



1          II.   Account 55 (SP ‘1262)....................................63
2          JJ.   Account 54 (LHVP ‘4431)..................................64
3    BACKPAGE-CONTROLLED DOMAIN NAMES...................................64
4          KK.   ASCIO/WMB Inc Domain Names...............................64
5          LL.   SURRENDERED DOMAIN NAMES.................................66
6
     BACKPAGE SURRENDERED ASSETS........................................76
7
           MM.   Assets Surrendered To The United States By Backpage......76
8
           NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9                TREMAINE.................................................78

10   FIRST CLAIM FOR RELIEF.............................................79
11   (18 U.S.C. § 981(a)(1)(C)).........................................79
12   SECOND CLAIM FOR RELIEF............................................80
13   (18 U.S.C. § 981(a)(1)(A)).........................................80
14   THIRD CLAIM FOR RELIEF.............................................80
15   (18 U.S.C. § 981(a)(1)(A)).........................................80
16
     VERIFICATION.......................................................83
17
18
19
20
21
22
23
24
25
26
27
28


                                             6
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 7 of 83 Page ID #:7



1          The United States of America brings this complaint against the
2    above-captioned asset(s) and alleges as follows:
3                                 PERSONS AND ENTITIES
4          1.    The plaintiff is the United States of America (“plaintiff”
5    or the “government”).
6          2.    The defendants are $689,884.48 seized from First Federal
7    Savings & Loan of San Rafael account ‘3620; $515,899.85 seized from
8    Republic Bank of Arizona account ‘2485; $75,835.31 seized from
9    Republic Bank of Arizona account ‘1897; $500,000.00 seized from
10   Republic Bank of Arizona account ‘3126; $600,000.00 seized from or
11   frozen in Republic Bank of Arizona CDARS account‘8316; $302,177.57
12   seized from or frozen in Republic Bank of Arizona CDARS account
13   ‘8324; $300,000.00 seized from or frozen in Republic Bank of Arizona
14   CDARS account ‘8332; $734,603.70 seized from or frozen in San
15   Francisco Fire Credit Union account ‘2523; and $2,412,785.47 seized
16   from Money Gram Funds, (collectively, the “Defendant Assets”).
17         3.    The Defendant Assets are held in the name of, or for the
18   benefit of, Michael Lacey.       The person whose interests may be
19   affected by this action is Michael Lacey.
20         4.    Contemporaneously with the filing of this complaint,
21   plaintiff is filing related actions seeking the civil forfeiture of
22   the following assets (collectively, the “Subject Assets”):
23               FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
24         a.    $3,374,918.61 seized from Prosperity Bank account ‘7188
25   (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
26   Solutions, LLC.    1


27
           1
           Attached hereto as exhibit A is an index of the Subject Assets
28   that consist of funds or securities on deposit at or seized from
     financial institutions.

                                             7
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 8 of 83 Page ID #:8



1                FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
2          b.    $5,462,027.17 seized from Compass Bank account ‘3873
3    (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
4    Properties, LLC, an entity owned or controlled by Scott Spear.
5          c.    $407,686.14 seized from Compass Bank account ‘4862
6    (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
7    Properties, LLC.
8                ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:
9          d.    $689,884.48 seized from First Federal Savings & Loan of San
10   Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
11   in the name of Michael Lacey (“Lacey”);
12         e.    $515,899.85 seized from Republic Bank of Arizona account
13   ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
14         f.    $75,835.31 seized from Republic Bank of Arizona account
15   ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
16         g.    $500,000.00 seized from Republic Bank of Arizona account
17   ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
18         h.    $600,000.00 seized from or frozen in Republic Bank of
19   Arizona Certificate of Deposit (“CDARS”) 2 account’8316 (“RBA ‘8316
20   Funds” or “Account 8”), held in the name of Lacey;
21         i.    $302,177.57 seized from or frozen in Republic Bank of
22   Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
23   in the name of Lacey;
24         j.    $300,000.00 seized from or frozen in Republic Bank of
25   Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
26
27         2
           CDARS is a program that allows a depositor to spread funds
     across several banks in order to maintain account balances below the
28   Federal Deposit Insurance Corporation’s insurance limits at any
     particular bank.

                                             8
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 9 of 83 Page ID #:9



1    in the name of Lacey;
2          k.    $734,603.70 seized from or frozen in Credit Union account
3    ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
4    Lacey;
5          l.    $2,412,785.47 seized from or frozen in place at Money Gram,
6    having originated from Midfirst Bank account ‘4139 (“IOLTA 3 ‘4139” or
7    Account 12), held in the name of attorney, “J.B.” for the benefit of
8    Lacey;
9          m.    All right and title to the real property located in
10   Sebastopol, California titled in the name of Finca Manzana for
11   Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
12   including all appurtenances, improvements, and attachments thereon,
13   as well as all leases, rents, and profits derived therefrom;           4


14         n.    All right and title to the real property located in San
15   Francisco, California titled in the name of Lacey and Alyson Talley
16   (“San Francisco Property 1”), APN 07-1008-057-01, including all
17   appurtenances, improvements, and attachments thereon, as well as all
18   leases, rents, and profits derived therefrom;
19         o.    All right and title to the real property located in San
20   Francisco, California titled in the name of         Casa Bahia for San
21   Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
22   all appurtenances, improvements, and attachments thereon, as well as
23   all leases, rents, and profits derived therefrom;
24         p.    All right and title to the real property located in San
25   Francisco, California titled in the name of Lacey (“San Francisco
26
          3 An “IOLTA” is the common name for an Interest on Lawyer Trust
27
     Account.
28        4 Pursuant to Local Rule 5.2-1, only the city and state of
     residence addresses are set forth in this Complaint

                                             9
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 10 of 83 Page ID #:10



1     Property 3”), APN 0097C011, including all appurtenances,
2     improvements, and attachments thereon, as well as all leases, rents,
3     and profits derived therefrom;
4           q.    All right and title to the real property located in Sedona,
5     Arizona titled in the name of Creek Hideaway, LLC (“Sedona
6     Property”), APN 405-06-001B, including all appurtenances,
7     improvements, and attachments thereon, as well as all leases, rents,
8     and profits derived therefrom;
9           r.    All right and title to the real property located in
10    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
11    Valley Property 1”), APN 173-11-006C, including all appurtenances,
12    improvements, and attachments thereon, as well as all leases, rents,
13    and profits derived therefrom;
14          s.    All right and title to the real property located in
15    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
16    Valley Property 2”), APN 164-05-122, including all appurtenances,
17    improvements, and attachments thereon, as well as all leases, rents,
18    and profits derived therefrom;
19                ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:
20          t.    $1,546,076.35 seized from Republic Bank of Arizona account
21    ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
22    Larkin (“Larkin”);
23          u.    $1,001,731.18 seized from Republic Bank of Arizona account
24    ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
25    Larkin;
26          v.    $206,156.00 seized from Republic Bank of Arizona account
27    ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
28    Larkin;


                                             10
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 11 of 83 Page ID #:11



1           w.    $501,248.14 seized from Republic Bank of Arizona account
2     ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
3     Larkin;
4           x.    $251,436 seized from Republic Bank of Arizona account ‘8162
5     (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;
6           y.    Any and all funds on deposit in Republic Bank of Arizona
7     account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
8     of Larkin.    RBA is holding the account until it matures, at which
9     time RBA will issue a check to the government for all funds in
10    Account 18;
11          z.    $621,832.06 in U.S. currency seized from Perkins Coie Trust
12    Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
13    the name of Margaret Larkin (“M. Larkin”);
14          aa.   $9,882,828.72 in securities or investment instruments
15    seized from Perkins Coie Trust Company account ‘0012 (“PCTC
16    Investment Funds” or “Account 20”), held in the name of M. Larkin;
17          bb.   $34,149,280.00 seized from Acacia Conservation Fund LP
18    account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
19    Ocotillo Family Trust;
20          cc.   $278.73 seized from Bank of America account ‘8225 (“BA
21    ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
22    (“T. Larkin”);
23          dd.   $1,038.42 seized from Bank of America account ‘7054 (“BA
24    ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
25    Larkin”);
26          ee.   All right and title to the real property located in Saint
27    Helena, California titled in the name of Larkin and M. Larkin,
28    Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN


                                             11
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 12 of 83 Page ID #:12



1     030-050-028-000, including all appurtenances, improvements, and
2     attachments thereon, as well as all leases, rents, and profits
3     derived therefrom;
4           ff.   All right and title to the real property located in
5     Chicago, Illinois titled in the name of John C. Larkin (“J.C.
6     Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
7     079-1054, including all appurtenances, improvements, and attachments
8     thereon, as well as all leases, rents, and profits derived therefrom;
9                 ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
10          gg.   $359,527.06 seized from Compass Bank account number ‘3825
11    (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
12    Brunst Family Trust;
13          hh.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
14    (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
15    Family Trust;
16          ii.   $372,878.00 seized from Alliance Bernstein account ‘4954
17    (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
18    Family Trust;
19          jj.   $342,596.00 seized from Alliance Bernstein account ‘7982
20    (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
21    Family Trust;
22          kk.   $306,277.00 seized from Alliance Bernstein account ‘7889
23    (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
24    Family Trust;
25          ll.   $275,328.00 seized from Alliance Bernstein account ‘7888
26    (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
27    Family Trust;
28          mm.   $527,624.00 seized from Alliance Bernstein account ‘6485


                                             12
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 13 of 83 Page ID #:13



1     (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
2     Family Trust;
3                 ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
4           nn.   $404,374.12 seized from National Bank of Arizona account
5     ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
6     Spear (“Spear”);
7           oo.   $1,925.80 seized from National Bank of Arizona account
8     ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
9     and Ellona Spear (“E. Spear”); and
10          pp.   $613,573.28 seized from National Bank of Arizona account
11    ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
12    and E. Spear Family Trust.
13          qq.   $260,283.40 seized from National Bank of Arizona account
14    ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
15    and E. Spear Family Trust.
16          rr.   $64,552.82 seized from or frozen in Ascensus Broker
17    Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
18    of Natasha Spear (“N. Spear”).
19          ss.   $56,902.99 seized from or frozen in Ascensus Broker
20    Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
21    of N. Spear.
22                FUNDS HELD IN THE NAME OF PRIMUS TRUST
23          tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
24    Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
25    being at least one of the beneficiaries of the Trust.           The bank is
26    located in Hungary.
27                FUNDS HELD IN THE NAME OF GOLD LEAF SRO
28          uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226


                                             13
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 14 of 83 Page ID #:14



1     Funds” or “Account 38”), held in the name of the Gold Leaf SRO.             The
2     bank is located in the Czech Republic;
3           vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
4     “Account 39”), held in the name of the Gold Leaf SRO.           The bank is
5     located in the Czech Republic;
6           ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
7     “Account 40”), held in the name of the Gold Leaf SRO.           The bank is
8     located in the Czech Republic;
9                 FUNDS HELD IN THE NAME OF PROTECCTIO SRO
10          xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
11    Funds” or “Account 41”), held in the name of the Protecctio SRO.             The
12    bank is located in the Czech Republic;
13          yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
14    “Account 42”), held in the name of the Protecctio SRO.           The bank is
15    located in the Czech Republic;
16          zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
17    “Account 43”), held in the name of the Protecctio SRO.           The bank is
18    located in the Czech Republic;
19                FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
20          aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
21    Funds” or “Account 44”), held in the name of the Varicok Company SRO.
22    The bank is located in the Czech Republic;
23          bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
24    “Account 45”), held in the name of the Varicok Company SRO.            The bank
25    is located in the Czech Republic;
26          ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
27    “Account 46”), held in the name of the Varicok Company SRO. The bank
28    is located in the Czech Republic.


                                             14
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 15 of 83 Page ID #:15



1                 FUNDS HELD IN THE NAME OF AD TECH BV
2           ddd. Any and all funds seized from Bank Frick account ‘K000 K
3     (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
4     in the name of Ad Tech BV.       The bank is located in the Principality
5     of Liechtenstein;
6           eee. Any and all funds seized from Bank Frick account ‘K000 U
7     (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
8     in the name of Ad Tech BV.       The bank is located in the Principality
9     of Liechtenstein;
10          fff. Any and all funds seized from Bank Frick account ‘K000 E
11    (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
12    in the name of Ad Tech BV.       The bank is located in the Principality
13    of Liechtenstein;
14          ggg. Any and all funds seized from Bank Frick account ‘K001 K
15    (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
16    in the name of Ad Tech BV.       The bank is located in the Principality
17    of Liechtenstein.
18                FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
19          hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
20    ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
21    name of Procop Services BV.       The bank is located in the Kingdom of
22    the Netherlands.
23                FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
24          iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB
25    ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
26    name of the Gulietta Group BV.       The bank is located in the Kingdom of
27    the Netherlands.
28


                                             15
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 16 of 83 Page ID #:16



1                 FUNDS HELD IN THE NAME OF UNIVERSADS BV
2           jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
3     ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
4     name of the UniversAds BV.       The bank is located in the Kingdom of the
5     Netherlands.
6                 FUNDS HELD IN THE NAME OF OLIST OU
7           kkk. Any and all funds seized from LHV Pank account number ‘4431
8     (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
9     in the name of Olist Ou (“Ou”).        The bank is located in the Republic
10    of Estonia.
11                FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
12          lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
13    ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
14    Europe Limited (“Cashflows”).       Cashflows is holding these funds for
15    the benefit of Gulietta Group B.V., Universads B.V, Procop Services
16    B.V., and Proteccio SRO, each of which is an entity owned or
17    controlled by Backpage (defined below).         United Kingdom law
18    enforcement officials have restrained the funds held by these four
19    companies and consolidated them into this Saxo Payments account. The
20    bank is located in the United Kingdom.
21                ASCIO/WMB INC DOMAIN NAMES 5
22          mmm. atlantabackpage.com; backpage.be; backpage.com;
23    backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
24    backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
25
            5Backpage, which operated principally online, controlled
26    numerous internet domain names. These domain names were registered
      by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
27    Domain registrars serve to ensure that a registered domain name is
      not licensed to more than one user. Domain registration allows the
28    owner of the domain to direct internet traffic to a specific
      webserver.

                                             16
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 17 of 83 Page ID #:17



1     backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
2     backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
3     backpage.us; backpage-insider.com; bestofbackpage.com;
4     bestofbigcity.com; bigcity.com; chicagobackpage.com;
5     denverbackpage.com; newyorkbackpage.com;
6     phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
7     tampabackpage.com (collectively, the “Seized Domain Names”), and all
8     rights and privileges associated therewith.
9                 SURRENDERED 6 DOMAIN NAMES
10          nnn. admoderation.com; admoderators.com; adnet.ws;
11    adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
12    adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
13    adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
14    adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
15    back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
16    backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
17    backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
18    backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
19    backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
20    backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
21    backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
22    backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
23    backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
24    backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
25    backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
26
27          6On April 5, 2018, in the District of Arizona, Backpage.com,
      LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28    laundering conspiracy). Pursuant to its guilty plea, Backpage
      surrendered certain assets, including those identified herein.

                                             17
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 18 of 83 Page ID #:18



1     backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
2     backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
3     backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
4     backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
5     backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
6     backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
7     backpage.xyz; backpagecompimp.com; backpagecompimps.com;
8     backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
9     backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
10    backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
11    bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
12    bpclassifieds.com; carlferrer.com; clasificadosymas.com;
13    clasificadosymas.net; clasificadosymas.org;
14    classifiedsolutions.co.uk; classifiedsolutions.net;
15    classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
16    cracker.co.id; cracker.com; cracker.com.au; cracker.id;
17    cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
18    dallasbackpage.com; denverbackpage.com; easypost123.com;
19    easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
20    fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
21    ichold.com; internetspeechfoundation.com;
22    internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
23    loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
24    miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
25    mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
26    nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
27    petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
28    postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;


                                             18
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 19 of 83 Page ID #:19



1     postseasy123.com; postsol.com; postszone24.com; postzone24.com;
2     postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
3     sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
4     sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
5     truckrjobs.com; ugctechgroup.com; universads.nl;
6     villagevoicepimps.com; websitetechnologies.co.uk;
7     websitetechnologies.com; websitetechnologies.net;
8     websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
9     wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
10    ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
11    ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
12    ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
13    ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
14    ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
15    ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
16    ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
17    ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
18    ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
19    ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
20    ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
21    Domain Names”), and all rights and privileges associated therewith.
22                OTHER BACKPAGE SURRENDERED ASSETS
23          ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
24    Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
25    Solutions BV.
26          ppp. $106,988.41 surrendered on or about April 6, 2018, from ING
27    Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
28    Solutions BV.


                                             19
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 20 of 83 Page ID #:20



1           qqq. $499,910.01 surrendered on or about April 6, 2018, from US
2     Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
3     Affordable Bail Bonds LLC.
4           rrr. $50,000.00 surrendered on or about April 6, 2018, from
5     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
6     the name of Global Trading Solutions LLC.
7           sss. $1,876.36 surrendered on or about August 23, 2018, from ING
8     Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
9     Solutions BV.
10          ttt. $50,357.35 surrendered on or about August 24, 2018, from
11    ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
12    Payment Solutions BV.
13          uuu. $248,970.00 surrendered on or about May 11, 2018, from
14    Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
15    name of Paul Hastings LLP.
16          vvv. $52,500.00 surrendered on or about June 25, 2018, from
17    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
18    the name of Global Trading Solutions LLC.
19          www. $65,000.00 surrendered on or about July 18, 2018, from
20    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
21    the name of Global Trading Solutions LLC.
22          xxx. $5,534.54 surrendered on or about August 9, 2018, from
23    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
24    the name of Global Trading Solutions LLC.
25          yyy. $40,000.00 surrendered on or about July 16, 2018, from
26    Crypto Capital
27          zzz. 6 Bitcoins surrendered on or about April 6, 2018, from a
28    Backpage controlled wallet;


                                             20
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 21 of 83 Page ID #:21



1           aaaa.       199.99995716 Bitcoins surrendered on or about April 6,
2     2018, from a Backpage controlled wallet;
3           bbbb.       404.99984122 Bitcoins surrendered on or about April 6,
4     2018, from a Backpage controlled wallet;
5           cccc.       173.97319 Bitcoins surrendered on or about April 26,
6     2018, from a Backpage controlled wallet;
7           dddd.       411.00019 Bitcoins surrendered on or about April 13,
8     2018, from a Backpage controlled wallet;
9           eeee.       2.00069333 Bitcoins surrendered on or about May 7,
10    2018, from a Backpage controlled wallet;
11          ffff.       136.6544695 Bitcoins surrendered on or about June 15,
12    2018, from a Backpage controlled wallet;
13          gggg.       2,673.59306905 Bitcoins Cash surrendered on or about
14    April 26, 2018, from a Backpage controlled wallet;
15          hhhh.       55.5 Bitcoins Cash surrendered on or about May 3,
16    2018, from a Backpage controlled wallet;
17          iiii.       73.62522241 Bitcoins Cash surrendered on or about June
18    15, 2018, from a Backpage controlled wallet;
19          jjjj.       16,310.79413202 Litecoins surrendered on or about
20    April 26, 2018, from a Backpage controlled wallet;
21          kkkk.       783.9735116 Litecoins surrendered on or about June 15,
22    2018, from a Backpage controlled wallet;
23          llll.       509.81904619 Bitcoins Gold surrendered on or about
24    June 21, 2018, from a Backpage controlled wallet; and
25          mmmm.       $3,713,121.03 surrendered on or about August 13, 2018,
26    from Bank of America account ‘3414, held in the name of Davis Wright
27    Tremaine, LLP.
28


                                             21
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 22 of 83 Page ID #:22



1                     NATURE OF THE ACTION AND CLAIMS FOR RELIEF
2           5.    This is a civil action in rem to forfeit assets derived
3     from or traceable to proceeds of one or more crimes defined as
4     “specified unlawful activity” (“SUA”); and/or involved in one or more
5     conspiracies to launder money, internationally launder money for
6     promotion of one or more SUA, and/or financial transactions involving
7     illicit proceeds.     The property sought for forfeiture is located in
8     the United States and abroad, including the Country of Hungary, the
9     Czech Republic, the Principality of Liechtenstein, and the Kingdom of
10    the Netherlands.
11          6.    The Subject Assets, including the DEFENDANT ASSETS,
12    represent property derived from or traceable to proceeds to multiple
13    knowing violations of federal laws constituting SUA, including 18
14    U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
15    Foreign Travel in Aid of Racketeering Enterprise).           The DEFENDANT
16    ASSETS are therefore subject to forfeiture pursuant to 18 U.S.C. §
17    981(a)(1)(C).
18          7.    Further, the Subject Assets, including the Defendant
19    Assets, represent property involved in or traceable to one or more
20    transactions or attempted transactions in violation of:
21          a.    18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
22    Concealment) and a conspiracy to commit such offenses, in violation
23    of 18 U.S.C. § 1956(h);
24          b.    18 U.S.C. § 1956(a)(2) (International Money Laundering for
25    Promotion) and a conspiracy to commit such offenses, in violation of
26    18 U.S.C. § 1956(h); and
27          c.    18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
28    SUA) and a conspiracy to commit such offenses, in violation of 18


                                             22
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 23 of 83 Page ID #:23



1     U.S.C. § 1956(h)
2     The Defendant Assets are therefore subject to forfeiture pursuant to
3     18 U.S.C. § 981(a)(1)(A).
4                                 JURISDICTION AND VENUE
5           8.    This civil forfeiture action is brought pursuant to 18
6     U.S.C. § 981(a)(1).
7           9.    This Court has jurisdiction over this matter pursuant to 28
8     U.S.C. §§ 1345 and 1355.
9           10.   Venue lies in this district pursuant to 28 U.S.C. §§
10    1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
11    the forfeiture took place in the Central District of California
12    and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
13    located in the Central District of California.
14                               INDIVIDUALS AND ENTITIES
15          11.   Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
16    2004, was an internet-based company that allowed customers to post
17    on-line classified advertisements.          These advertisements were posted
18    in a variety of categories, including adult, automotive, community,
19    dating, jobs, local places, musicians, rentals and services.            Prior
20    to its closure by federal law enforcement authorities in April 2018,
21    Backpage was visited by 75 to 100 million unique internet visitors
22    per month.
23          12.   Between 2004 and April 2018, Backpage realized annual
24    profits of tens of millions of dollars from adult advertisements.
25    Historically, the adult category, where Backpage advertisers posted
26    sex trafficking ads, made up less than ten percent of all the
27    website’s advertisements.       However, those ads generated more than 90
28    percent of Backpage’s revenue.


                                             23
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 24 of 83 Page ID #:24



1           13.    Lacey was a co-creator of Backpage.com who was responsible
2     for the website’s policies and strategic direction.           Lacey maintained
3     significant control over the website during the relevant period
4     described in this complaint, and continued to receive tens of
5     millions of dollars in Backpage-related distributions even after
6     purportedly selling his interest in Backpage in 2015.
7           14.    Larkin was a co-creator of Backpage.com who was responsible
8     for the website’s policies and strategic direction.           Larkin
9     maintained significant control over the website during the relevant
10    period described in this complaint, and continued to receive tens of
11    millions of dollars in Backpage-related distributions even after
12    purportedly selling his interest in Backpage in 2015.
13          15.    Carl Ferrer (“Ferrer”), though not an original owner, was a
14    co-creator and one of the original officers of Backpage, having
15    initially served as Backpage’s vice-president, and later as CEO.
16    Ferrer is also the CEO of several Backpage-related entities in the
17    Netherlands, including “Website Technologies,” “Amstel River
18    Holdings,” and “Ad Tech BV.”
19          16.    John “Jed” Brunst (“Brunst”) was a minority owner of
20    Backpage who owned 5.67 percent of the company at the time of its
21    inception.    Brunst served as the Chief Financial Officer of Backpage
22    and several of Backpage’s parent companies.
23          17.   Spear was a minority owner of Backpage who owned 4.09
24    percent of the company at the time of its inception.           Spear served as
25    Executive Vice President of one of Backpage’s parent companies.
26          18.   “M.G.” had no formal position at Backpage, but was the
27    President, Chief Executive Officer, Treasurer, and Secretary of
28    Posting Solutions LLC, a wholly owned Backpage subsidiary with a


                                             24
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 25 of 83 Page ID #:25



1     principal place of business in Dallas, Texas (“Posting Solutions”),
2     which accepted payments from Backpage advertisers.           M.G. was also the
3     Chief Financial Officer of Website Technologies, and directed and
4     controlled many of the international and domestic financial
5     transactions of Backpage and its related entities.
6           19.   Daniel Hyer (“Hyer”) served as Backpage’s Sales and
7     Marketing Director.      He remained an account signatory for numerous
8     Backpage-controlled entities, including Website Technologies, until
9     Backpage’s closure.
10          20.   Andrew Padilla (“Padilla”) served as Backpage’s Operations
11    Manager.
12          21.   Joye Vaught (“Vaught”) served as Backpage’s assistant
13    Operations Manager.
14          22.   Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
15    and Vaught are referred to collectively herein as “Backpage
16    Operators.”
17                           EVIDENCE SUPPORTING FORFEITURE
18    I.    The Formation and Evolution of Backpage
19          23.   Lacey and Larkin were the founders of the Phoenix New
20    Times, an alternative newspaper based in Arizona.          Lacey and Larkin
21    subsequently acquired several other alternative newspapers that they
22    operated through an entity called Village Voice Media Holdings
23    (“VVMH”).    Spear served as VVMH’s Executive Vice President and Brunst
24    served as VVMH’s Chief Financial Officer.
25          24.   As far back as the 1980’s, VVMH publications routinely
26    included ads for prostitution.
27          25.   By 2000, the popularity of the website www.craigslist.com
28    (“Craigslist”), which offered free classified ads that included


                                             25
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 26 of 83 Page ID #:26



1     prostitution ads, began to disrupt VVMH’s business, which depended on
2     classified advertising revenue.
3           26.   Lacey and Larkin, assisted by Ferrer, sought to address
4     this disruption by creating Backpage, which would compete directly
5     with Craigslist.     As stated in an internal Backpage document, “[I]n
6     2004, in response to the Craigslist threat that was decimating daily
7     newspapers, VVMH launched its own online classified site,
8     Backpage.com, named after the back page of VVMH’s print publication.”
9           27.   From 2004 until 2015, Lacey and Larkin bore primary
10    responsibility for Backpage’s policies and strategic direction.              In
11    2015, Lacey and Larkin purported to sell to Ferrer all or
12    substantially all of their respective interests in Backpage.            In
13    fact, Lacey and Larkin retained significant control over Backpage,
14    and both continued to receive millions of dollars of annual
15    distributions of Backpage revenue after the purported sale.
16          28.   From its inception, most of Backpage’s earnings represented
17    the proceeds of illegal activity, specifically prostitution and sex
18    trafficking, including child sex trafficking.          By 2015, the major
19    credit card companies were refusing to process payments to or for
20    Backpage, and banks were closing Backpage’s accounts out of concern
21    the accounts were being used for illegal purposes.
22          29.   In response to these measures, the Backpage Operators
23    initiated and pursued a wide variety of money laundering strategies
24    and techniques designed, in part, to conceal the source and location
25    of the revenues generated by Backpage ads, including ads for human
26    trafficking and illegal prostitution.         These strategies included (a)
27    instructing customers to send checks and money orders to a Post
28    Office box, funneling those funds into bank accounts held in the


                                             26
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 27 of 83 Page ID #:27



1     names of entities with no apparent connection to Backpage, and then
2     giving customers a corresponding “credit” to purchase Backpage ads;
3     (b) accepting Backpage proceeds through foreign bank accounts and
4     thereafter redirecting the funds to Backpage Operators in the U.S.
5     and abroad, or transferring the funds back to domestic bank accounts
6     (to conceal the nature, source, location, ownership and control of
7     those funds and promote Backpage’s ongoing illegal operations); and
8     (c) converting customers payments and the proceeds of Backpage’s
9     illegal business into and out of        digital currency. 7
10    II.    The Sources and Manipulation of Backpage Criminal Proceeds
11           A.      Backpage Promotion of Prostitution and Sex Trafficking
12           30.     Numerous Backpage ads were used to sell minors for sex and
13    forcibly traffic adult women for sex.         Among the pimps and sex
14    traffickers who used Backpage to advertise their victims were many
15    who were later convicted of sex trafficking offenses.           For example,
16           a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
17    sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
18    Los Angeles area of California and in Arizona.          The ad contained
19    phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
20    Nice & Tight {Booty}.”      The ad selling S.F. on Backpage included
21    multiple pictures showing her legs, stomach, shoulders and buttocks.
22    The pimp who placed the ad was ultimately arrested, convicted on
23    state sex trafficking charges, and sentenced to 196 years
24
25           7
             Digital currency (also known as crypto-currency) is generally
      defined as an electronic-sourced unit of value that can be used as a
26    substitute for fiat currency (i.e., currency created and regulated by
      a sovereign government). It exists entirely on the Internet and is
27    not stored in any physical form. It is not issued by any government,
      bank, or company, but is instead generated and controlled through
28    computer software operating on a decentralized peer-to-peer network.
      Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                             27
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 28 of 83 Page ID #:28



1     imprisonment.
2            b.   During 2014 and 2015, the same pimp sold A.C., a minor
3     girl, for sex.     In November 2014, at the age of 17, A.C. was first
4     sold for sex through a Backpage ad using phrases such as “NEW IN
5     TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
6     The Backpage ad selling A.C. included pictures of her showing her
7     legs, stomach, shoulder, and buttocks, and posed in sexually
8     provocative positions.
9            c.   Between November and December 2015, a pimp drove two women
10    and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
11    to a hotel in St. Charles, Missouri.         The next day, the pimp told the
12    girls to post ads on Backpage.com.          Some of the girls took calls and
13    engaged in paid sex acts with Backpage customers who responded to the
14    ads.    The ads the girls posted included pictures of them on a bed
15    showing their buttocks.      Another image featured a naked girl’s body
16    pressed against a mirror.       Other pictures appeared more mundane, such
17    as images of girls posing clothed in front of a mirror.           However,
18    these ads used phrases like “I’m sweet as a treat maybe even sweeter”
19    and “not a lot need to be said. my pic are 100% real.”           In 2017, this
20    pimp was convicted of Federal sex trafficking charges and sentenced
21    to 300 months in prison.
22           d.   In or around 2010, in Washington, J.S., a minor girl, was
23    sold for sex through the use of Backpage ads.          J.S.’s pimp drafted
24    the ads, which contained words and phrases such as,
25    “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
26    The ads included pictures of J.S. in provocative positions showing
27    her breasts and buttocks.       On March 29, 2011, the pimp who sold J.S.
28    for sex was sentenced to over 26 years imprisonment on Federal


                                             28
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 29 of 83 Page ID #:29



1     charges related to sex trafficking.
2           e.    Between 2011 and 2016, a female victim, D.O., who was
3     between the ages of 14 and 19 during those years, was sold for sex
4     through Backpage ads.      D.O.’s female pimp instructed D.O. that
5     Backpage was the safest place to advertise because Backpage did not
6     require age verification.       D.O.’s Backpage ads included words and
7     phrases that were indicative of prostitution, such as “roses” (money)
8     and “back door” (anal sex).       Some of the customers who responded to
9     D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
10    choked her to the point of having seizures, and gang-raped her.
11          31.   Plaintiff alleges that all levels of Backpage management,
12    including the Backpage Operators, were aware of Backpage’s role in
13    promoting criminal activity.       For example:
14          a.    On September 21, 2010, a group of state attorneys general
15    (“AG”) wrote a letter to Backpage observing that “ads for
16    prostitution-including ads trafficking children-are rampant on the
17    site,” and arguing that “[b]ecause Backpage cannot, or will not,
18    adequately screen these ads, it should stop accepting them
19    altogether.”     The state AGs acknowledged that this step would cause
20    Backpage to, “lose the considerable revenue generated by the adult
21    services ads,” but stated that “no amount of money can justify the
22    scourge of illegal prostitution, and the misery of the women and
23    children who will continue to be victimized in the marketplace
24    provided by Backpage.”
25          b.    Also in mid-September 2010, Ferrer wrote an email
26    explaining that Backpage was unwilling to delete ads that included
27    terms indicative of prostitution because doing so would “piss[] off a
28    lot of users who will migrate elsewhere,” and force Backpage to


                                             29
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 30 of 83 Page ID #:30



1     refund those customers’ fees.
2           c.    In January 2017, the U.S. Senate Subcommittee on Permanent
3     Investigations (“Subcommittee”) conducted a lengthy investigation
4     into sex trafficking and Backpage, resulting in a 50-page report
5     entitled “Backpage.com’s Knowing Facilitation of Online Sex
6     Trafficking.”     The report concluded, among other things, that
7     virtually all of Backpage’s “adult” ads were actually solicitations
8     for illegal prostitution services and that “Backpage [] maintained a
9     practice of altering ads before publication by deleting words,
10    phrases, and images indicative of criminality, including child sex
11    trafficking . . . .      Those practices served to sanitize the content
12    of innumerable advertisements for illegal transactions-even as
13    Backpage represented to the public and the courts that it merely
14    hosted content others had created.”         In response to the
15    Subcommittee’s report, Backpage purported to shut down the “adult”
16    section of its website.      However, a review of several thousand
17    Backpage ads demonstrated that the prostitution ads simply migrated
18    to other sections of the website, where they remained accessible
19    until the site was forced to shut down.
20          d.    On August 5, 2011, Backpage received a letter from the
21    mayor of Seattle.     This letter warned, “Seattle Police have
22    identified an alarming number of juvenile prostitutes advertised on
23    Backpage.com since January 2010,” and explained that Backpage was
24    dissimilar from other companies whose products and services are
25    “occasionally or incidentally” utilized by criminals because “[y]our
26    company is in the business of selling sex ads” and “your services are
27    a direct vehicle for prostitution.”         The letter recommended that
28    Backpage require in-person age verification for all of the “escorts”


                                             30
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 31 of 83 Page ID #:31



1     depicted in its ads.      Backpage never instituted an in-person age
2     verification requirement.
3           32.   Backpage instituted and maintained policies and procedures
4     designed to cultivate and sustain its promotion of sex trafficking
5     and prostitution, but which “sanitized” some of the language Backpage
6     customers used to advertise in order to make the advertising of sex
7     trafficking less overt.      Backpage referred to this practice as
8     “moderation.”     For example:
9           a.    In April 2008, Ferrer wrote an email explaining that,
10    although he (Ferrer) was “under pressure to clean up Phoenix’s adult
11    content,” he was unwilling to delete prostitution ads because doing
12    so “would put us in a very uncompetitive position with craig[slist]”
13    and result in “lost pageviews and revenue.”         Ferrer instructed
14    Backpage’s technical staff to edit the wording of such ads by
15    removing particular terms that were indicative of prostitution, but
16    allow the remainder of the ad to be featured on Backpage’s website.
17          b.    On October 8, 2010, a Backpage manager sent an email to
18    certain Backpage employees and managers threatening to fire any
19    Backpage employee who acknowledged, in writing, that a customer was
20    advertising prostitution:       “Leaving notes on our site that imply that
21    we’re aware of prostitution, or in any position to define it, is
22    enough to lose your job over. . . .         This isn’t open for discussion.
23    If you don’t agree with what I’m saying completely, you need to find
24    another job.”
25          c.    On October 16, 2010, the same Backpage manager sent an
26    email to a large group of Backpage employees that contained two
27    attachments providing guidance on how to “moderate” ads.           The first
28    was a PowerPoint presentation that displayed a series of 38 nude and


                                             31
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 32 of 83 Page ID #:32



1     partially-nude photographs, some of which depicted graphic sex acts.
2     Next to each picture was an instruction as to whether it should be
3     approved or disapproved by a Backpage moderator.          These instructions
4     included “Approve.      Nude rear shots are okay as long the model is not
5     exposing her anus or genitalia.” and “Approve.          Rear shot okay.
6     Transparent wet panties okay.”       The second attachment was an Excel
7     spreadsheet identifying 50 terms (all of which were indicative of
8     prostitution) that should be “stripped” from ads before publication.
9     The Backpage manager concluded the email by stating, “[I]t’s the
10    language in ads that’s really killing us with the Attorneys General.
11    Images are almost an afterthought to them.”
12          d.    On October 16, 2010, the same Backpage manager sent an
13    internal email explaining, “I’d like to still avoid Deleting ads when
14    possible;” “we’re still allowing phrases with nuance;” and “[i]n the
15    case of lesser violations, editing should be sufficient.”
16          e.    On October 25, 2010, Ferrer sent an email to Padilla
17    acknowledging that the “[i]llegal content removed” through Backpage’s
18    moderation processes was “usually money for sex act.”           This email
19    also explained that, after the “sex act pics are removed,” the “ad
20    text may stay.”
21          f.    On October 27, 2010, a different Backpage manager sent an
22    internal email stating that Backpage was “editing 70 to 80%” of the
23    ads it received from customers.
24          g.    On June 7, 2011, Ferrer received an inquiry from a law
25    enforcement official about a particular ad that included the term
26    “amber alert.”     In response, Ferrer acknowledged this might be “some
27    kind of bizarre new code word for an under aged person.”           Ferrer then
28    forwarded this exchange to a Backpage manager and instructed that the


                                             32
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 33 of 83 Page ID #:33



1     term “amber alert” be added to Backpage’s “strip out” list.
2           h.    On August 31, 2011, Backpage managers exchanged emails in
3     which they discussed a list of 100 “solid sex for money terms.”
4     Later emails indicate that this list of terms changed but, in
5     general, the list prohibited use of certain terms that Backpage
6     management and employees closely identified with the obvious
7     promotion of sex trafficking and prostitution.
8           i.    One Backpage manager acknowledged in the August 31, 2011
9     email exchange that a large proportion of the ads originally
10    submitted by Backpage’s customers contained text and pictures that
11    were indicative of sex trafficking.         Nevertheless, Backpage published
12    those ads after editing them to appear less obvious in promoting
13    illegal activity.     Backpage sex trafficking ads adapted to Backpage’s
14    moderation policy by using “phrases with nuance” when promoting sex
15    trafficking.     Following the implementation of “moderation,”
16    Backpage’s list of prohibited terms changed and evolved over time to
17    adjust to Backpage advertisers’ use of new code words to promote
18    prostitution.     In other words, once a code word or phrase not
19    previously associated with sex-for-money became too familiar, or was
20    deemed too closely associated with certain sex trafficking activities
21    in the Backpage community of advertisers, Backpage’s “moderation”
22    policy would be adapted by adding such words or phrases to the
23    “blocked” list or risk being too obvious in its promotion.
24          33.   Plaintiff alleges that Backpage’s policy of “moderation”
25    only caused ads explicitly promoting sex trafficking to become more
26    coded and implicit in the ads’ purpose.
27          a.    Well over half of the Backpage classified ads in various
28    Backpage categories used terms and phrases (including “massage,”


                                             33
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 34 of 83 Page ID #:34



1     “dating,” “escort” and others) that are consistent with sex
2     trafficking and prostitution.       These terms and phrases included,
3     “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
4     customer goes to the prostitute’s location), “outcall” (where the
5     prostitute goes to the customer’s location), “GFE” (girlfriend
6     experience), and “PSE” (porn star experience).
7           b.    Other Backpage ads used language that was mostly free of
8     coded language, but included sexually provocative images.            The
9     sexually suggestive images included in these ads were typical of ads
10    for prostitution.     For example, one such ad posted in Backpage’s Los
11    Angeles dating section depicted images of a woman on a bed with her
12    buttocks presented in a sexual manner; another included a picture of
13    a woman’s cleavage; others included pictures of women posing in
14    sexual positions wearing lingerie and pictures of a woman bending
15    over, revealing her naked buttocks.
16          c.    Backpage’s policy of moderation had the effect of causing
17    and allowing otherwise neutral or innocuous terms to be understood
18    within the Backpage community as coded language for sex trafficking
19    and prostitution.     Because of the evolving use of coded terms, a
20    reader of such ads who was familiar with the particular vocabulary
21    used in Backpage “adult” ads could readily identify coded terms and
22    images indicating an ad for prostitution, while an uninitiated reader
23    may not understand these terms at all, or at least not as being
24    associated with sex-for-money.
25          34.   Almost all “adult”-type Backpage ads listed phone numbers
26    or emails that a potential customer could use to make contact with
27    the advertiser.     Comparing a sample of phone numbers and emails found
28    within Backpage ads with phone numbers and emails that were


                                             34
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 35 of 83 Page ID #:35



1     frequently included in the memo sections of checks that Backpage
2     advertisers use to pay Backpage for ads, revealed that the same
3     numbers and/or email addresses appeared in multiple Backpage ads as
4     contact information.      For example:
5           a.    A $25 USPS Money Order purchased on June 15, 2017, in
6     Duarte, California, made payable to “Posting Solutions PO BOX 802426,
7     Dallas, TX,” and thereafter deposited into Account 1, bore a notation
8     listing a phone number and the words “Dulce Latina.”           A search of
9     Backpage ads showed almost 800 advertisements listing the same phone
10    number.
11          b.    A $20 USPS Money Order purchased in Sacramento, California,
12    and later deposited into Account 1 bore a notation listing a phone
13    number and the words “love my lips.”         A search of Backpage ads
14    revealed almost 1300 advertisements listing the same phone number.
15          c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
16    and made payable to “Posting Solutions,” bore an email address and
17    the words, “red hot stuff.”       The same email address was found to be
18    associated with advertisements on several female escort websites that
19    directed customers to contact an Arizona phone number ending in 2397.
20    A search of Backpage.com for this phone number revealed approximately
21    760 ads that included this phone number.         These Backpage ads included
22    images indicative of prostitution.          For example, one such ad posted
23    on Backpage’s “massage” section included sexual images such as a
24    woman lying on a bed wearing lingerie and a woman laying naked on her
25    stomach.    One of the ads described, “Pampering provider | Body Rub
26    Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
27    appointment.”     Legal massage advertisements do not typically depict
28    sexual images.     This advertisement depicted sexual images and


                                             35
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 36 of 83 Page ID #:36



1     included terms like “4 hands,” which is coded language describing a
2     massage given to a customer by two women.         Such advertisements are
3     indicative of prostitution.
4           35.   The Backpage ads that shared the same phone number or email
5     address typically also included sexually suggestive images of
6     different women.     Such ads are consistent with ads posted by pimps or
7     prostitution agencies that are using the same phone number or email
8     to advertise different women (or girls) to prospective prostitution
9     clients.
10          B.    Payments for Advertising on Backpage
11          36.   In order to post an ad on Backpage, an advertiser had to
12    pay Backpage by one of several methods, including check, cash, and,
13    until about 2015, credit card payments processed through U.S. credit
14    card payment processors.      The proceeds from these ads, the vast
15    majority of which were sexually explicit in nature, would then be
16    deposited into various Backpage owned or controlled bank accounts.
17    For example, Backpage’s U.S. Bank account ‘1165, originated in or
18    about April 2010, received several million dollars from the revenue
19    generated from the sale of ads, including ads promoting the
20    trafficking of minors and illegal prostitution.
21          37.   However, in or around 2015, following negative publicity
22    associated with Backpage, some of the major credit card companies
23    enacted what Backpage Operators termed a “blockade.”           Essentially,
24    these companies refused to process credit card payments directed to
25    Backpage.    In order to circumvent the blockade, Ferrer and other
26    Backpage Operators set up agreements with foreign persons and
27    partners to “franchise” websites for the sole purpose of accepting
28    credit card payments outside of the United States, with the funds


                                             36
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 37 of 83 Page ID #:37



1     being funneled to Backpage.
2           38.   Also in or around 2015, in response to the blockade,
3     Backpage designed a mechanism to allow advertisers to buy Backpage
4     “credits,” which could be accomplished in several ways, including:
5           a.    mailing gift cards, checks, or money orders to “Posting
6     Solutions” at a P.O. Box in Dallas, Texas;
7           b.    using a credit card to buy credits through a third-party
8     credit card payment processor;
9           c.    paying with digital currency (specifically, Backpage
10    accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).            If the
11    advertiser selected this option, Backpage provided a digital currency
12    wallet address where the advertiser could send the electronic
13    transfer of the digital currency; and
14          d.    paying with currency through a third party payment
15    processor.    Once the third-party payment processor received the
16    currency, it would convert it to digital currency and then
17    electronically transfer that digital currency to a Backpage digital
18    currency wallet.
19          39.   Digital Currency was processed through the subject accounts
20    in the following way:
21          a.    When Backpage received digital currency, it would aggregate
22    the digital currency and then transfer it to a third-party exchanger
23    like GoCoin; 8
24          b.    In exchange for the digital currency, the exchanger would
25
26          8GoCoin is a digital currency exchanger that converts Bitcoins
      and another digital currency into fiat currency, like the U.S. Dollar
27    or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
      in the Isle of Man. GoCoin has offices in Singapore and Santa
28    Monica, California, and GoCoin holds bank accounts in several
      countries, most or all of which are outside the United States.

                                             37
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 38 of 83 Page ID #:38



1     transfer U.S. dollars from its foreign bank account(s) into Backpage
2     operating accounts in the United States or elsewhere.           The exchanger
3     could then sell its Bitcoins on various Bitcoins markets.
4           40.   Bitcoins payments for ads have resulted in the trafficking
5     of minors for sex.      For example:
6           a.    On September 6, 2015, a Bitcoins account associated with
7     the owner of the email address later convicted of having trafficked
8     minors for sex paid Backpage about $4 worth of Bitcoins in order to
9     post an ad promoting the trafficking of certain victims in Palm
10    Springs, California.
11          b.    On September 15, 2015, an email from the same email address
12    owner indicated a payment to Backpage of about $8 worth of Bitcoins
13    in order to “Fund Account” 9 for palmsprings.backpage.com.
14          c.    On October 6, 2015, the same email address owner paid
15    Backpage about $1 worth of Bitcoins to “Fund Account” on
16    palmsprings.backpage.com.
17          d.    On October 30, 2015, a Bitcoins account associated with the
18    owner of the email address who trafficked minors for sex paid
19    Backpage about $1 worth of Bitcoins in order to post an ad promoting
20    the trafficking of certain victims in Columbus, Ohio.
21          e.    On November 2, 2015, this same email address owner paid
22    Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
23    in the Columbus, Ohio Backpage ads.
24          f.    On November 21, 2015, this same email address owner paid
25    Backpage about $1 worth of Bitcoins to Backpage for credit for that
26    email owner’s Backpage ad account.
27
            9
             The email address owner provided Bitcoins to Backpage as a
28    “Fund Account” payment, that is, payment to Backpage as credit to be
      used later to pay for Backpage ads.

                                             38
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 39 of 83 Page ID #:39



1           41.   Plaintiff contends that five to ten percent of the ads
2     posted on Backpage.com were placed within the Central District of
3     California (including Los Angeles and Orange Counties).           Between
4     January 10 and February 3, 2016, approximately 500,000 ads were
5     posted on Backpage.com and paid for with Bitcoins, for which Backpage
6     received over $3,840,000 in revenue.        Of these approximately 500,000
7     ads, approximately 28,400 were posted only in
8     LosAngeles.Backpage.com, Ventura.Backpage.com,
9     SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
10    SanGabrielValley.Backpage.com.       These specific ads generated
11    approximately $184,479 in revenue.
12          42.   When an advertiser (or “poster”) purchased an ad for
13    prostitution using digital currency, the payment to Backpage (and
14    certain subsequent expenditures) proceeded in the following manner:
15          a.    A poster would choose a payment method online (e.g.,
16    through Bitcoins payments);
17          b.    If the poster did not already have Bitcoins, the Backpage
18    website would direct the poster to a third-party exchanger to buy
19    Bitcoins;
20          c.    Backpage would then provide the poster with a wallet
21    address to send a specific amount of Bitcoins;
22          d.    In return for sending the required payment, the poster
23    would receive credit that could be used to post ads on Backpage.
24          e.    Backpage would sell the Bitcoins to a third party
25    exchanger, frequently GoCoin, in batches, generally valued in
26    hundreds of thousands, of dollars in order to convert the Bitcoins
27    into U.S. or foreign flat currency, which GoCoin generally, if not
28    always, would hold in foreign bank accounts;


                                             39
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 40 of 83 Page ID #:40



1           f.    GoCoin would then wire funds from foreign accounts to
2     either (1) Backpage controlled foreign accounts; or (2) Backpage
3     controlled operating accounts in the United States;
4           g.    These accounts were held and controlled by Backpage
5     Operators in the names of entities controlled by Backpage, including
6     Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
7     Properties.
8           h.    The funds derived from these foreign transactions would be
9     used by Backpage to pay service providers, like Verizon in Los
10    Angeles, or transferred to Backpage Operators’ accounts and accounts
11    held in their family members’ names.
12          i.    For example:
13                a.     In March 2015, Ad Tech BV, a Netherlands based
14    company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
15    in the Liechtenstein (the “Netherlands Account”).          M.G. is the
16    President, CEO, Treasurer and Secretary of Posting Solutions.            From
17    March 2015 through November 2017, the Netherlands Account received
18    millions of dollars from Binary Trading SG PTE, Limited (“Binary
19    Trading”).    On April 4, 2017, M.G. sent an email to employees of the
20    bank that maintains the Netherlands Account.          The email explained:
21          Binary Capital is our trading partner, they hold money in
            trust for Go Coin [sic]. Rather than incurring 3 sets of
22          wire fees which make our transactions unprofitable, they
23          act as our agent and disburse payments directly from our
            trust account to our merchant.
24
25                b.    For the period of September 4 through November 23,
26    2015, Backpage advertisers used Bitcoins to purchase about 1,000,000
27    “adult” ads from Backpage.       Backpage then sold those Bitcoins to
28    GoCoin for approximately $8.6 million.         Included among the Bitcoins


                                             40
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 41 of 83 Page ID #:41



1     sold to GoCoin during this period were payments pimps made to
2     Backpage to purchase ads to promote child prostitution.
3                 c.    For the period of December 14, 2015, through August
4     30, 2016, in approximately 154 wires, GoCoin accounts held in
5     Slovakia (the “Slovakia Account”) and Singapore Account (the
6     “Singapore Account”) transferred a total of approximately
7     $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,
8     Texas, owned by Website Technology (“Website Tech Account ‘2008”).
9     On January 15, 2016, the Website Tech Account ‘2008 transferred
10    $189,571 to Verizon in Los Angeles, California, in payment for
11    Backpage internet services.
12                d.     Between January 21 and August 31, 2016, Website Tech
13    Account ‘2008 sent approximately 27 wire transfers totaling
14    approximately $48,000,000 to Arizona Bank & Trust account number
15    ‘6211, belonging to Cereus Properties LLC, which is owned or
16    controlled by Spear, Backpage, and/or other Backpage Operators.
17          C.    Bases for Forfeiture
18          43.   The Defendant Assets constitute, and are derived from,
19    proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
20    (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
21    (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
22    each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
23    conspiracy to commit such offenses.
24          44.   The Defendant Assets were involved in, and are traceable to
25    property involved in, one or more transactions or attempted
26    transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
27    conspiracy to commit such offenses, in violation of 18 U.S.C.
28    § 1956(h).    Specifically, the Defendant Assets were involved in and


                                             41
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 42 of 83 Page ID #:42



1     are traceable to property involved in one or more financial
2     transactions, attempted transactions, or a conspiracy to conduct or
3     attempt to conduct such transactions involving the proceeds of
4     specified unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and
5     were designed in whole or in part to conceal or disguise the nature,
6     location, source, ownership or control of the proceeds of the SUA in
7     violation of 18 U.S.C. § 1956(a)(1)(B)(i).
8           45.   The Defendant Assets were involved in, and are traceable to
9     property involved in, one or more transactions or attempted
10    transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
11    commit such offenses, in violation of 18 U.S.C. § 1956(h).
12    Specifically, the Defendant Assets were involved in and are traceable
13    to property involved in one or more financial transactions, attempted
14    transactions, or a conspiracy to conduct or attempt to conduct such
15    transactions in criminally derived property of a value greater than
16    $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
17    1952.
18    III. Assets Representing, Traceable To, and Involved In
           Specified Unlawful Activity
19
20          A.    Account 1 (Prosperity ‘7188 Funds)
21          46.   On February 15, 2017, Posting Solutions opened Account 1.
22    M.G. is the sole signatory on the account (as described above,
23    Posting Solutions is wholly owned by and controlled by Backpage).
24          47.   The application for the P.O. Box identifies the renter of
25    the box as “Website Technologies, LLC/Backpage.com.”           Listed on the
26    Application were the names of several Backpage Operators, including
27    Ferrer.
28          48.   Between August 1 and September 1, 2017, Account 1 received


                                             42
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 43 of 83 Page ID #:43



1     more than $2,781,750 in wire transfers from foreign banks.            For
2     example:
3           a.    On or about August 16, 2017, Binary Trading wired $535,500
4     from an account in Singapore into Account 1.
5           b.    On or about August 17, 2017, Binary Trading wired $528,500
6     from a Singapore account into Account 1.
7           c.    On or about August 30, 2017, a company named Trilix PTE LTD
8     (“Trilex”), listing the same Singapore address as Binary Trading and
9     GoCoin, sent four wire transfers from the Singapore account into
10    Account 1, ranging from $385,450 to $492,250, totaling approximately
11    $1,717,750.
12          49.   Plaintiff alleges that a substantial percentage of outgoing
13    payments from Account 1 have been payments for the operation of
14    Backpage.com.     For example, between July and October 2017, funds were
15    wired from Account 1, as following:
16          a.    $570,530 to Verizon Digital Media Services in Los Angeles
17    for services related to the Backpage.com website; and
18          b.    $1,497 to “Backupify,” a company that provided data backup
19    services for Backpage.
20                               CEREUS PROPERTIES ASSETS
21          B.    Account 2 (Compass ‘3873 Funds)
22          50.   Account 2 was held in the name of Cereus Properties LLC,
23    and Spear was the sole signatory.        This account was funded in part
24    with transfers from Account 1, which funds are alleged to have been
25    traceable to SUA, involved in money laundering, or both, and was used
26    as a funnel account to pay Backpage Operators.          On average, during
27    each month of 2017, several hundred thousand dollars were transferred
28    from Account 1 to Account 2.       For example:


                                             43
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 44 of 83 Page ID #:44



1           a.    On August 31, 2017, Account 1 sent a wire transfer totaling
2     $487,491.45 to Account 2.
3           b.    On September 15, 2017, Account 1 sent a wire transfer
4     totaling $91,672.67 to Account 2.
5           c.    On October 2, 2017, Account 1 sent a wire transfer totaling
6     $471,766 to Account 2.
7           51.   Funds from Account 2 were also used to promote and
8     facilitate prostitution.      For example:
9           a.    On December 2, 2016, the Netherlands Account transferred
10    $324,055.85 to Account 2;
11          b.    On December 8, 2016, the Netherlands Account transferred
12    $499,970.00 to Account 2;
13          c.    On December 27, 2016, the Netherlands Account transferred
14    $199,970.00 to Account 2; and
15          d.    From March to December 2017, Account 2 paid over $9,000 to
16    “Cox Communications,” an internet services company that Backpage used
17    to facilitate its internet presence and promote its sale of
18    prostitution advertising.
19          C.    Account 3 (Compass ‘4862 Funds)
20          52.   Account 3, held in the name of Cereus Properties, was
21    funded with transfers from foreign and domestic banks, which funds
22    were traceable to SUA, involved in money laundering, or both,
23    including funds transferred from the Netherlands Account through one
24    of the Backpage Operators’ go-between accounts 10 (Wells Fargo Bank
25    account ‘9863 (“Account ‘9863”)), and eventually funneled into
26
27          10
             A “go-between” (a.k.a., a “pass-through”) is an account set up
      for the main purpose of transferring funds from one or more bank
28    accounts to various other bank accounts, frequently as an attempt to
      further conceal the true source and nature of the funds.

                                             44
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 45 of 83 Page ID #:45



1     Account 3.
2                                  MICHAEL LACEY ASSETS
3           D.    Account 4 (FFS&L of SR ‘3620 Funds)
4           53.   Account 4, held in the name of Lacey, was funded with
5     transfers from foreign and domestic banks, which funds were traceable
6     to SUA, involved in money laundering, or both.          On October 2, 2017,
7     Account 24 (which was itself funded with transfers from foreign and
8     domestic banks with proceeds traceable to SUA, involved in money
9     laundering, or both), transferred $297,795 into Account 4, as further
10    described below.
11         E.     Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
      ‘8332)
12
13          54.   Accounts 5, 6, and 7, each held in the name of Lacey, were
14    funded with transfers from foreign and domestic banks, which funds
15    were traceable to SUA, involved in money laundering, or both.
16    Backpage Operators used Accounts 5, 6, and 7 as pass-through
17    accounts.
18          a.    On May 31, 2017, Account 2 transferred approximately
19    $676,808.04 into Account 5;
20          b.    On June 30, 2017, Account 5 transferred $600,000 to Account
21    6.
22          c.    On October 2, 2017, Account 2 made two transfers:
23                  i. $297,795.54 transferred to Account 4; and
24                 ii. $694,856.25 wired to Account 11
25          d.    On April 16, 2018, Lacey personally went into the Republic
26    Bank of Arizona, withdrew $500,000 from Account 5, and then used that
27    $500,000 as the initial deposit to open Account 7.
28          e.    On or about February 15, 2018, Lacey drafted two $600,000


                                             45
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 46 of 83 Page ID #:46



1     checks (totaling $1.2 million).        One check was drawn from Account 11,
2     and the second was drawn from Account 4.         These two checks were used
3     to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
4     $300,000.00, and $300,000.00.
5           F.    Account 11 (SFFCU ‘2523 Funds)
6           55.   Account 11 is held in the name of Lacey and an individual
7     listed in the Credit Union’s records as Lacey’s employee and
8     bookkeeper.    Account 11 was funded with proceeds alleged to have been
9     traceable to SUA, involved in money laundering, or both.
10          a.    On February 2, 2018, Account 2 (which then contained funds
11    traceable to SUA, involved in money laundering, or both) transferred
12    $734,602.70 into Account 11.
13          G.    Account 12 (IOLTA ‘4139)
14          56.   Account 12 was an IOLTA held for the benefit of Lacey, and
15    was funded with proceeds traceable to SUA, involved in money
16    laundering, or both.
17          57.   On January 4, 2017, the Singapore Account wired $489,500
18    into a Posting Solutions controlled account held at Veritex Bank (the
19    “Veritex Account”).      On January 20, 2017, the Singapore Account
20    directed two additional wires, for $358,150 and $470,150
21    respectively, into the Veritex Account.         In total, the Singapore
22    Account transferred $1,317,800 into the Veritex Account.
23          a.    On or about February 23, 2017, the Veritex Account directed
24    two payments to Account 2, a wire of $443,014, and a check for
25    $27,887.41.
26          b.    Between March 30 and September 14, 2017, Account 2 sent
27    five wires totaling $4,058.063.65 to Account 12.
28          c.    In July 2018, Account 12 was closed and a cashier’s check


                                             46
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 47 of 83 Page ID #:47



1     totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
2     Account 12.
3           H.    The Sebastopol Property
4           58.   The Sebastopol Property was purchased and maintained, in
5     whole or in part, using funds traceable to SUA, involved in money
6     laundering, or both.
7           59.   In a series of transactions in December 2016, illicit
8     proceeds from the Netherlands Account would pass-through Account 2,
9     eventually ending up in Account 11.         Additionally, between July and
10    October 2017, additional illicit proceeds from the Singapore Account
11    were passed-through Account 1 to Account 2, and eventually
12    transferred to Account 11.       On or about October 10, 2017, over
13    $10,000 of funds from Account 11 were used to support and maintain
14    the Sebastopol Property.
15          60.   On February 11, 2016, a grant deed, instrument number
16    2016010019 of the Sonoma County official records, transferred the
17    Sebastopol Property to Lacey.       Thereafter, on April 24, 2017, for no
18    consideration, Lacey transferred title of the Sebastopol Property to
19    his Delaware limited liability company, Sebastopol, LLC.           As noted in
20    the grant deed:
21          “There was no consideration for this transfer. This is a
            transfer between an individual or individuals and a legal
22          entity or between legal entities that results solely in a
23          change in the method of holding title and in which
            proportional ownership inters in the realty remain the
24          same. . .”
25          61.   On October 10, 2017, Lacey issued a $12,956.25 check from
26    Account 11 to Sonoma County Tax Collector.         The notation on this wire
27    was “2043 Pleasant Hill Dr Sebastopol.”
28


                                             47
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 48 of 83 Page ID #:48



1           I.    San Francisco, California Property 1
2           62.   San Francisco Property 1 was purchased and maintained, in
3     whole or in part, using funds traceable to SUA, involved in money
4     laundering, or both.
5           63.   In order to acquire San Francisco Property 2, Lacey used
6     funds transferred through the Singapore Account, the Website Tech
7     Account ‘2008, and Cereus Properties accounts, as well as annuity
8     accounts that Lacy controlled, as follows:
9           a.    Illicit proceeds were deposited into the Singapore Account,
10 passed-through Account 1, then passed-through Account 2 and
11 transferred to Account 11.         Thereafter, funds from Account 11 were
12 used to support and maintain San Francisco Property 1.
13          b.    On May 18, 2016, grant deed instrument number 2016-K245482-
14 00 of the San Francisco County official records, transferred San
15 Francisco Property 1 to Lacey and his female partner.
16          c.    Thereafter, on October 10, 2017, over $10,000 in funds from
17 Account 11 were used to purchase or maintain San Francisco Property 1.
18          J.    San Francisco Property 2
19          64.   San Francisco Property 2 was purchased and maintained, in
20    whole or in part, using funds traceable to SUA, involved in money
21    laundering, or both.
22          65.   During the period of December 14 through December 29, 2015,
23    as GoCoin’s partial payment for the Bitcoins Backpage sold it during
24    the period of September 4 through November 23, 2015, the Slovakia
25    Account wired over $1,250,000 to Website Tech Account ‘2008.
26          66.   After December 14, 2015, Website Tech Account ‘2008 then
27    transferred funds via multiple pass-through accounts controlled by
28    Lacey and other Backpage Operators, which, as of June 21, 2016,


                                             48
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 49 of 83 Page ID #:49



1     resulted in approximately $5,400,000 ending up in Arizona Bank &
2     Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
3           67.    On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
4     Fidelity National Title Company.        The notation on this wire was
5     “XXX(Earnest Money)XXXXXX.”       On July 20, 2016, AB&T Account ‘1793
6     wired $12,859,152.57 to Fidelity National Title Company.           The
7     notation on this wire was “XX(Balance of Property)XXXXX.”
8           68.    Casa Bahia for San Francisco, LLC, a Delaware limited
9     liability company, was the entity used to take title to San
10    Francisco, California Property 2, and is owned by Lacey.           On July 21,
11    2016, by grant deed, San Francisco Property 2 was transferred to
12    Lacey.      On June 21, 2017, by grant deed and for no consideration,
13    Lacy transferred San Francisco Property 2 to Casa Bahai for San
14    Francisco, LLC, a Delaware limited liability company, as evidenced by
15    instrument number 2017-K466276099 of the San Francisco County
16    official records.     As noted in the grant deed:
17          There was no consideration for this transfer. This is a
            transfer between an individual or individuals and a legal
18          entity or between legal entities that results solely in a
19          change in the method of holding title and in which
            proportional ownership inters in the realty remain the
20          same. . .
21          K.     San Francisco Property 3
22          69.    San Francisco Property 3 was purchased and maintained, in
23    whole or in part, using funds traceable to SUA, involved in money
24    laundering, or both.
25          70.    Beginning in February 2013, illicit funds from Backpage’s
26    U.S. Bank account ‘1165 passed-through various Backpage or Backpage
27    Operators accounts, eventually ending up in BMO Harris account ‘5263,
28    owned or controlled by Lacy.       In May 2015, over $10,000 of funds from


                                             49
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 50 of 83 Page ID #:50



1     BMO Harris account ‘5263 was used to purchase or maintain San
2     Francisco Property 3.
3           L.    Sedona Property
4           71.   The Sedona Property was purchased and maintained, in whole
5     or in part, using funds traceable to SUA, involved in money
6     laundering, or both.
7           72.   In October 2017, Account 2 wired approximately $297,795 to
8     Account 4.    On November 13, 2018, $6,725.54 from Account 4 was used
9     to support or maintain the Sedona Property.
10          M.    Paradise Valley Property 1
11          73.   Paradise Valley Property 1 was purchased and maintained, in
12    whole or in part, using funds traceable to SUA, involved in money
13    laundering, or both.
14          74.   Approximately $11,480,000 million in illicit funds from
15    Backpage’s U.S. Bank account ‘1165 passed-through various Backpage or
16    Backpage Operators accounts, eventually (between March 15 and
17    September 18, 2014) ending up in BMO Harris account ‘5263, owned or
18    controlled by Lacy.      Thereafter, on March 30, 2015, BMO Harris Bank
19    account ‘5263 transferred $774,379.46 towards the purchase of the
20    Paradise Valley Property 1.
21          N.    Paradise Valley Property 2
22          75.   Paradise Valley Property 2 was purchased and maintained, in
23    whole or in part, using funds traceable to SUA, involved in money
24    laundering, or both
25          76.   In 2005, for approximately $1,500,000, Lacey purchased the
26    Paradise Valley Property 2.       In 2010, the Paradise Valley Property
27    was used as collateral for a $1 million loan (the “2010 Loan”).
28    Beginning no later than January 2012, illicit proceeds were used to


                                             50
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 51 of 83 Page ID #:51



1     service the debt on the 2010 Loan.          Specifically:
2           a.    Between February 4 and June 6, 2013, through a series of
3     wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
4     approximately $41,500,000 to BMO Harris Bank account ‘5263.
5           b.    Between March 2013, and January 2016, through a series of
6     periodic transactions, approximately $174,749.39 from BMO Harris Bank
7     account ‘5263 was used to service the debt on the 2010 Loan.
8                                   JAMES LARKIN ASSETS
9           O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                  ‘1897, ‘8103, ‘8162, AND ‘8189)
10
11          77.   Account 13, held in the name of Larkin, was funded with
12    proceeds alleged to have been traceable to SUA, involved in money
13    laundering, or both.
14          a.    On July 6, 2017, Account 2 transferred $971,651.51 into
15    Account 13.
16          b.    On July 28, 2017, Account 13 transferred $400,000 into
17    Account 14.
18          78.   Account 15 is held in the name of Larkin.
19          a.    From March 2015 through November 2017, the Netherlands
20    Account received several millions of dollars in criminal proceeds
21    from Binary Trading.
22          b.    On December 2, 2016, the Netherlands Account transferred
23    $324,055.85 to Account 2.
24          c.    On December 8, 2016, the Netherlands Account transferred
25    $499,970.00 to Account 2.
26          d.    On December 27, 2016, the Netherlands Account transferred
27    $199,970.00 to Account 2, which account then transferred funds
28    through Account ‘9863 and into Account 3.


                                             51
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 52 of 83 Page ID #:52



1           e.    On December 13, 2017, Account 3 transferred $406,211.10 to
2     Account 15.
3           79.   Account 16, 17, and 18 are CDARS Accounts held in the name
4     of Larkin.
5           a.    On July 28, 2017, Account 13 transferred $400,000 into
6     Account 14.
7           b.    On or about February 8, 2018, $1 million in funds from
8     Account 14 was used to fund Account 16 (which received $500,000),
9     Account 17 (which received $250,000), and Account 18 (which received
10    $250,000).
11          P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                  ‘0012)
12
13          80.   Account 19 is held in the name of Larkin’s spouse, Margaret
14    Larkin, and was funded with proceeds traceable to SUA, involved in
15    money laundering, or both.
16          a.    On December 31, 2015, Website Tech Account ‘2008
17    transferred $811,424 to the Slovakia Account.
18          b.    On January 11, 2016, the Slovakia Account transferred
19    approximately $1,300,000 to Charles Schwab account ‘4693, held in the
20    name of Larkin (“Charles Schwab Account ‘4693”).
21          c.    On January 14, 2016, Charles Schwab Account ‘4693
22    transferred approximately $13,500,000 to Northern Trust Company
23    account ‘9562 (under the name “Ocotillo Family Trust,” owned and
24    controlled by Larkin and Margaret Larkin).
25          d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
26    Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
27    Larkin).
28          e.    In or about November 2017, Morgan Stanley elected to


                                             52
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 53 of 83 Page ID #:53



1     terminate its business relationship with Larkin.
2           f.    On November 30, 2017, all the funds then held in Morgan
3     Stanley account ‘1673 (about $10,000,000) were transferred to Account
4     19.
5           g.    Some of the funds in Account 19 were used to purchase bonds
6     and/or securities, which were held in Account 20.
7           Q.    Account 21 (ACF ‘2020)
8           81.   Account 21 contains securities and investment vehicles held
9     in the name of Ocotillo Family Trust, which is owned and controlled
10    by Larkin and his spouse, and was funded with proceeds traceable to
11    SUA, involved in money laundering, or both.
12          a.    During the period of March 23 through March 31, 2016,
13    Website Tech Account ‘2008 sent three wire transfers totaling
14    $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
15    to Cereus Properties (“Account ‘6211”).
16          b.    During the period of April 1, 2016, through July 1, 2016,
17    Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
18    Schwab Account ‘4693.
19          c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred
20    $15,000,000 to Account 21.
21          d.    During the period of August 2, 2016, through October 6,
22    2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
23    Charles Schwab Account ‘4693.
24          e.    On January 3, 2017, Charles Schwab Account ‘4693
25    transferred $2,500,000 to Account 21.
26          f.    On January 4, 2017, Charles Schwab Account ‘4693
27    transferred $2,500,000 Account 21.
28


                                             53
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 54 of 83 Page ID #:54



1          R.     Accounts 22 AND 23 (BA ‘8225 and ‘7054)
2           82.   Account 22 is held in the name of one of T. Larkin, and was
3     used in furtherance of the money laundering scheme described herein,
4     and in an attempt to further conceal or disguise the nature,
5     location, source, ownership or control of the criminal proceeds.
6           83.   On February 2, 2018, Account 2 wire transferred $28,337
7     into Account 22.
8           84.   Account 23 is held in the name of R. Larkin.         On February
9     2, 2018, Account 2 wire transferred $28,337 into Account 23.
10          S.    Saint Helena Property
11          85.   The Saint Helena Property was purchased and maintained, in
12    whole or in part, using funds traceable to SUA, involved in money
13    laundering, or both.
14          86.   Between February 4 and June 6, 2013, approximately
15    $41,500,000 in illicit funds were transferred to Camarillo Holdings
16    LLC, BMO Harris Bank account ‘7172.         On October 2, 2013, BMO Harris
17    Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
18    account ‘3110.     Thereafter, on November 3, 2016, over $10,000 of
19    funds from BMO Harris Bank account ‘7172 were used to purchase or
20    maintain the Saint Helena Property.
21          T.    Chicago Property
22          87.   The Chicago Property was purchased and maintained, in whole
23    or in part, using funds traceable to SUA, involved in money
24    laundering, or both.
25          88.   Illicit funds originating from Backpage’s U.S. Bank account
26    ‘1165 were passed-through accounts owned or controlled by Backpage or
27    Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
28    Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110


                                             54
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 55 of 83 Page ID #:55



1     transferred $138,000 to Chicago Title and Trust Company as payment
2     towards the purchase of the Chicago Property.
3           U.    Paradise Valley Property 7
4           89.   Paradise Valley Property 7 was purchased and maintained, in
5     whole or in part, using funds traceable to SUA, involved in money
6     laundering, or both
7           90.   Illicit funds originating from Backpage’s U.S. Bank account
8     ‘1165 were passed-through accounts owned or controlled by Backpage or
9     Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
10    from which account over $10,000 was paid to maintain Paradise Valley
11    Property 7.
12                                  JOHN BRUNST ASSETS
13          V.    Account 24 (COMPASS BANK ‘3825)
14          91.   Account 24 is held in the name of Brunst, and was used in
15    furtherance of the money laundering scheme described herein, and in
16    an attempt to further conceal or disguise the nature, location,
17    source, ownership or control of the proceeds of SUA.
18          92.   On February 2, 2018, Account 2 wire transferred $135,956.59
19    into Account 24.
20          W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
21                ‘7889, ‘7888 AND ‘6485)
22          93.   Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
23    the “Brunst Family Trust.”       Brunst and his wife are the sole trustees
24    for these accounts, which were funded with proceeds traceable to SUA,
25    involved in money laundering, or both.
26          a.    On December 31, 2015, Website Tech Account ‘2008
27    transferred $811,424 to Account ‘6211.
28          b.    On December 6, 2016, Account ‘6211 transferred $161,459 to


                                             55
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 56 of 83 Page ID #:56



1     Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
2     ‘4891”).
3           c.    On January 4, 2017, Account ‘6211 transferred another
4     $258,841 to Account ‘4891.
5           d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
6
      Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
7
      (“Account ‘7474”).
8
            e.    On May 19, 2017, Account ‘7474 transferred approximately
9
      $1,500,000 into Account 25.
10
            f.    On May 23, 2017, Account 25 transferred approximately
11
      $350,000 to Account 25.
12
            g.    On June 7, 2017, Account 25 transferred approximately
13
      $1,340,000 to Account 25.
14
            h.    On September 13, 2017, Account 25 transferred approximately
15
16    $581,000 to Account 27.

17          i.    On September 13, 2017, Account 25 transferred approximately

18    $250,000 to Account 28.

19          j.    On September 13, 2017, Account 25 transferred approximately

20    $250,000 to Account 29.
21          k.    On September 15, 2017, Account 25 transferred approximately
22    $500,000 to Account 30.
23                                  SCOTT SPEAR ASSETS
24          X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)
25          94.   Accounts 31 and 32 are held in the name of Spear, which
26    accounts were funded with proceeds traceable to SUA, involved in
27    money laundering, or both.       Account 33 is held in trust for the
28    benefit of Spear and certain of his family members, which account was


                                             56
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 57 of 83 Page ID #:57



1     funded with proceeds traceable to SUA, involved in money laundering,
2     or both.    In furtherance of the money laundering scheme, and in an
3     attempt to further conceal the true nature of the criminal proceeds,
4     go-between accounts served to funnel money from one account to
5     another.
6           a.    Between January 21 and August 31, 2016, Website Tech
7     Account ‘2008 sent approximately 27 wire transfers totaling
8     approximately $48,000,000 to Account ‘6211.
9           b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
10    transferred $892,426 into Account 31.
11          c.    On September 14, 2017, Account 2 wire transferred
12    $50,162.05 into Account 31.
13          d.    On October 12, 2017, Account 31 transferred approximately
14    $21,500 into Account 32.
15          e.    On January 5, 2018, Account 31 transferred approximately
16    $600,000 into Account 33.
17          Y.    Account 34 (Live Oak Bank Account ‘6910)
18          95.   Account 34 is held in the name of Spear, and was funded
19    with proceeds traceable to SUA, involved in money laundering, or
20    both.
21          96.   On or about March 16, 2016, as an opening deposit, Account
22    31 transferred $250,000 into Account 34.
23          Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
24
            97.   Accounts 35 and 36 are held in the name of N. Spear,
25
      Spear’s adult daughter, and were funded with proceeds traceable to
26
      SUA, involved in money laundering, or both.
27
            a.    On February 23, 2017, Account 31 transferred approximately
28
      $50,000 into Account 35.


                                             57
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 58 of 83 Page ID #:58



1           b.    On the February 23, 2017, Account 31 transferred $50,000
2     into Account 36.
3                                   PRIMUS TRUST ASSETS
4           AA.         Account 37 (K&H Bank Account ‘1210)
5           98.   Account 37 is located in Hungary, and held in the name of
6     Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
7     In furtherance of the money laundering scheme, Account 37 was funded
8     with proceeds traceable to SUA, involved in money laundering, or
9     both.
10          99.   The tracing of this account involves numerous banks and
11    bank accounts, both foreign and domestic.         The accounts include:
12    Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
13    annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
14    all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
15    Financial account ‘9992, held in an IOLTA, with Lacey as the sole
16    beneficiary.
17          a.    Between December 14, 2015, and January 15, 2016, the
18    Slovakia Account sent approximately 26 wire transfers totaling over
19    $2,500,000 to Website Tech Account ‘2008 in the United States.
20          b.    On January 15, 2016, Website Tech Account ‘2008 transferred
21    $189,571 to Verizon in Los Angeles, California, in payment for
22    Backpage internet services, which served, in whole or in part, to
23    promote sex trafficking and illegal prostitution.
24          c.    Between January 21 and August 31, 2016, Website Tech
25    Account ‘2008 sent approximately 27 wire transfers totaling
26    approximately $48,000,000 to Account ‘6211.
27          d.    Between April 1 and October 6, 2016, in approximately 12
28    wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust


                                             58
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 59 of 83 Page ID #:59



1     Accounts.
2           e.    On December 29, 2016, in five wires, the AZBT Annuity
3     Trusts Accounts sent approximately $16,500,000 to Johnson Financial
4     account ‘9992.
5           f.    On January 3, 2017, Johnson Financial account ‘9992
6     transferred $16,500,000 to Account 37.
7                                    AD TECH BV ASSETS
8           BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
9
            100. Accounts 56, 57, and 58 are located in the Czech Republic
10
      and held in the name of Ad Tech BV, identifying Ferrer as the
11
      ultimate beneficial owner, which accounts were funded with proceeds
12
      traceable to SUA, involved in money laundering, or both.
13
            101. Account 56, 57, and 58 were set up and maintained to
14
      receive payments for Backpage ads, that is, for “accounts
15
      receivable.”     Merchant processors would accept credit card payments
16
      and Bitcoins from Backpage advertisers as credit to place ads for
17
      prostitution and other services.        The merchant processors would then
18
      transfer these funds to accounts set up to receive such payments,
19
      specifically including Accounts 56, 57, and 58.          All funds contained
20
      within Accounts 56, 57, and 58 are traceable to SUA and involved in
21
      money laundering.
22
            CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
23                ‘K000 E, and ‘K001 K)
24
            102. Accounts 47, 48, 49, and 50 are located in Principality of
25
      Liechtenstein, and held for the benefit of Ferrer, which accounts
26
      were funded with proceeds traceable to SUA, involved in money
27
      laundering, or both.
28
            103. Accounts 47, 48, 49, and 50 were set up and maintained to


                                             59
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 60 of 83 Page ID #:60



1     receive payments for Backpage ads, that is, for “accounts
2     receivable.”     Merchant processors would accept credit card payments
3     and Bitcoins from Backpage advertisers as credit to place ads for
4     prostitution and other services.        The merchant processors would then
5     transfer these funds to accounts set up to receive such payments,
6     specifically including Accounts 47, 48, 49, and 50.           All funds
7     contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
8     involved in money laundering.
9                         GOLD LEAF SRO FUNDS HELD AT FIO BANK
10          DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
11          104. Accounts 38, 39, and 40 are located in the Czech Republic,
12    and held for the benefit of Backpage by a third party entity named,
13    “Gold Leaf SRO.”     Accounts 38, 39, and 40 were funded with proceeds
14    traceable to SUA, involved in money laundering, or both.
15          105. Accounts 38, 39, and 40 were created outside the United
16    States with the intention of avoiding the “blockade” of Backpage set
17    up by U.S. credit card companies that refused to process Backpage
18    receipts following negative press associated with Backpage.
19    Approximately 99.5% of the payments into these accounts were to be
20    transferred to accounts held by Ad Tech BV, a Backpage controlled
21    company located in the Netherlands, after which transfer, the funds
22    could be directed for the benefit of Backpage or Backpage Operators
23    in the U.S. or abroad.      All funds contained within Accounts 38, 39,
24    and 40 are traceable to SUA and involved in money laundering.
25
26                       PROTECCTIO SRO FUNDS HELD AT FIO BANK
27          EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
28
            106. Accounts 41, 42, and 43 are located in the Czech Republic,

                                             60
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 61 of 83 Page ID #:61



1     and held for the benefit of Backpage by a third party entity named,
2     “Protecctio SRO.”     Accounts 41, 42, and 43 were funded with proceeds
3     traceable to SUA, involved in money laundering, or both.
4           107. Accounts 41, 42, and 43 were created outside the United
5     States with the intention of avoiding the “blockade” of Backpage set
6     up by U.S. credit card companies that refused to process Backpage
7     receipts following negative press associated with Backpage.
8     Approximately 99.5% of the payments into these accounts were to be
9     transferred to accounts held by Ad Tech BV, a Backpage controlled
10    company located in the Netherlands, after which transfer the funds
11    could be directed for the benefit of Backpage or Backpage Operators
12    in the U.S. or abroad.      All funds contained within Accounts 41, 42,
13    and 43 are traceable to SUA and involved in money laundering.
14                         VARICOK SRO FUNDS HELD AT FIO BANK
15          FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
16
            108. Accounts 44, 45, and 46 are located in the Czech Republic,
17
      and held in the name of Varicok Company SRO.          Accounts 44, 45, and 46
18
      were funded with proceeds traceable to SUA, involved in money
19
      laundering, or both.
20
            109. Accounts 44, 45, and 46 were created outside the United
21
      States with the intention of avoiding the “blockade” of Backpage set
22
      up by U.S. credit card companies that refused to process Backpage
23
      receipts following negative press associated with Backpage.
24
      Approximately 99.5% of the payments into these accounts were to be
25
      transferred to accounts held by Ad Tech BV, a Backpage controlled
26
      company located in the Netherlands, after which transfer, the funds
27
      could be directed for the benefit of Backpage or Backpage Operators
28
      in the U.S. or abroad.      All funds contained within Accounts 44, 45,

                                             61
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 62 of 83 Page ID #:62



1     and 46 are traceable to SUA and involved in money laundering.
2                      PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
3           GG.    Account 51 (KB ‘7664)
4           110. Account 51 is located in the Kingdom of the Netherlands,
5     and held for the benefit of Backpage by a third party entity named,
6     “Procop Services BV.”      Account 51 was funded with proceeds traceable
7     to SUA, involved in money laundering, or both.
8           111.    Account 51 was created outside the United States with the
9     intention of avoiding the “blockade” of Backpage set up by U.S.
10    credit card companies that refused to process Backpage receipts
11    following negative press associated with Backpage.           Approximately
12    99.5% of the payments into Accounts 51 was to be transferred to
13    accounts held by Ad Tech BV, a Backpage controlled company located in
14    the Netherlands, after which transfer, the funds could be directed
15    for the benefit of Backpage or Backpage Operators in the U.S. or
16    abroad.      All funds contained within Account 51 are traceable to SUA
17    and involved in money laundering.
18                      GULIETTA GROUP BV FUNDS HELD AT RABO BANK
19          HH.    Accounts 52 and 53 (RB ‘2452 and ‘4721)
20          112. Accounts 52 and 53 are located in the Kingdom of the
21    Netherlands and held for the benefit of Backpage by a third party
22    entity named, “Gulietta Group BV.”          Accounts 52 and 53 were funded
23    with proceeds traceable to SUA, involved in money laundering, or
24    both.
25          113. Accounts 52 and 53 were created outside the United States
26    with the intention of avoiding the “blockade” of Backpage set up by
27    U.S. credit card companies that refused to process Backpage receipts
28    following negative press associated with Backpage.           Approximately


                                             62
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 63 of 83 Page ID #:63



1     99.5% of the payments into these accounts were to be transferred to
2     accounts held by Ad Tech BV, a Backpage controlled company located in
3     the Netherlands, after which transfer, the funds could be directed
4     for the benefit of Backpage or Backpage Operators in the U.S. or
5     abroad.     All funds contained within Accounts 52 and 53 are traceable
6     to SUA and involved in money laundering.
7       CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
8                     B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
9           II.   Account 55 (SP ‘1262)
10          114. Account 55 is located in the United Kingdom and held by a
11    third party entity, “Cashflows Europe Limited” (“Cashflows”).
12    Although Backpage is the ultimate beneficiary of Account 55,
13    Cashflows acts first as an entity holding this account for the
14    benefit of Gulietta Group B.V., Universads B.V., Procop Services
15    B.V., and Proteccio SRO (collectively referred to as, the
16    “Entities”), each of which company is owned or controlled by
17    Backpage.    Account 55 was funded with proceeds traceable to SUA,
18    involved in money laundering, or both.
19          115. Account 55 was created outside the United States with the
20    intention of avoiding the “blockade” of Backpage set up by U.S.
21    credit card companies that refused to process Backpage receipts
22    following negative press associated with Backpage.           Approximately
23    99.5% of the payments into Accounts 55 was to be transferred to
24    accounts held by Ad Tech BV, a Backpage controlled company located in
25    the Netherlands, after which transfer, the funds could be directed
26    for the benefit of Backpage or Backpage Operators in the U.S. or
27    abroad.     All funds contained within Account 55 are traceable to SUA
28    and involved in money laundering.


                                             63
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 64 of 83 Page ID #:64



1           JJ.    Account 54 (LHVP ‘4431)
2           116. Account 54 is an account maintained in the Republic of
3     Estonia, held in the name of Olist OU for the benefit of Backpage.
4     Account 54 was funded with proceeds traceable to SUA, involved in
5     money laundering, or both.
6           117. Account 54 was created outside the United States with the
7     intention of avoiding the “blockade” of Backpage set up by U.S.
8     credit card companies that refused to process Backpage receipts
9     following negative press associated with Backpage.           Approximately
10    99.5% of the payments into Accounts 54 was to be transferred to
11    accounts held by Ad Tech BV, a Backpage controlled company located in
12    the Netherlands, after which transfer, the funds could be directed
13    for the benefit of Backpage or Backpage Operators in the U.S. or
14    abroad.     All funds contained within Account 54 are traceable to SUA
15    and involved in money laundering.
16                             BACKPAGE-CONTROLLED DOMAIN NAMES
17          KK.    ASCIO/WMB Inc Domain Names
18          118. Until recently, Backpage controlled numerous domain names,
19    which have since been seized by the government pursuant to a seizure
20    warrant issued in this district. 11
21          119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
22    INC” DBA “NETNAMES,” a domain registrar that manages the reservation
23    of internet domain names.        A domain registrar serves to ensure that a
24    registered domain name, like each of the Seized Domains, is not
25    double sold.
26          120. Additionally, a domain registration will allow the owner of
27    the domain to direct internet traffic to a company’s webserver.             The
28
            11   18-MJ-00711

                                              64
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 65 of 83 Page ID #:65



1     Seized Domains were found to have been acquired and maintained with
2     funds traceable to the money laundering scheme described herein,
3     specifically with funds from Account 1, and the Seized Domains were
4     the mechanism Backpage used to promote the prostitution and sex
5     trafficking activity.
6           121. The following domains constitute and are derived from
7     proceeds traceable to SUA, involved in money laundering, or both:
8           a.    atlantabackpage.com
9           b.    backpage.be
10          c.    backpage.com
11          d.    backpage.com.br
12          e.    backpage.cz
13
            f.    backpage.dk
14
            g.    backpage.ee
15
            h.    backpage.es
16
            i.    backpage.fi
17
            j.    backpage.fr
18
            k.    backpage.gr
19
            l.    backpage.hu
20
            m.    backpage.ie
21
            n.    backpage.it
22
23          o.    backpage.lt

24          p.    backpage.mx

25          q.    backpage.net

26          r.    backpage.no

27          s.    backpage.pl
28          t.    backpage.pt


                                             65
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 66 of 83 Page ID #:66



1           u.    backpage.ro
2           v.    backpage.si
3           w.    backpage.sk
4           x.    backpage.us
5           y.    backpage-insider.com
6
            z.    bestofbackpage.com
7
            aa.   bestofbigcity.com
8
            bb.   bigcity.com
9
            cc.   chicagobackpage.com
10
            dd.   denverbackpage.com
11
            ee.   newyorkbackpage.com
12
            ff.   phoenixbackpage.com
13
            gg.   sandiegobackpage.com
14
            hh.   seattlebackpage.com
15
16          ii.   tampabackpage.com

17          LL.   SURRENDERED DOMAIN NAMES

18          122. Until recently, Backpage also controlled numerous domain
19    names that Backpage has since surrendered (pursuant to its guilty
20    plea on April 5, 2018, in the District of Arizona).
21          123. The following websites were purchased and/or maintained, in
22    whole or in part, with proceeds traceable to SUA, involved in money
23    laundering, or both:
24          a.    admoderation.com (Versio)
25          b.    admoderators.com (Versio)
26          c.    adnet.ws (NetNames)
27          d.    adplace24.com (Versio)
28          e.    adplaces24.com (Versio)


                                             66
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 67 of 83 Page ID #:67



1           f.    adpost24.com (Versio)
2           g.    adpost24.cz (GoDaddy)
3           h.    adquick365.com (Versio)
4           i.    adreputation.com (NetNames)
5           j.    ads-posted-mp.com (Versio)
6
            k.    adsplace24.com (Versio)
7
            l.    adspot24.com (Versio)
8
            m.    adspots24.com (Versio)
9
            n.    adsspot24.com (Versio)
10
            o.    adtechbv.co.nl (NetNames)
11
            p.    adtechbv.com (NetNames)
12
            q.    adtechbv.nl (NetNames)
13
            r.    advert-ep.com (Versio)
14
            s.    adverts-mp.com (Versio)
15
16          t.    axme.com (GoDaddy)

17          u.    back0age.com (NetNames)

18          v.    backpa.ge (NetNames)

19          w.    backpaee.com (NetNames)

20          x.    backpage-insider.com (NetNames)
21          y.    backpage.adult (NetNames)
22          z.    backpage.ae (NetNames)
23          aa.   backpage.at (NetNames)
24          bb.   backpage.ax (NetNames)
25          cc.   backpage.be (NetNames)
26
            dd.   backpage.bg (European domains)
27
            ee.   backpage.bg (NetNames)
28
            ff.   backpage.ca (NetNames)


                                             67
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 68 of 83 Page ID #:68



1           gg.   backpage.cl (NetNames)
2           hh.   backpage.cn (European domains)
3           ii.   backpage.cn (NetNames)
4           jj.   backpage.co.id (NetNames)
5           kk.   backpage.co.nl (European domains)
6
            ll.   backpage.co.nl (NetNames)
7
            mm.   backpage.co.nz (NetNames)
8
            nn.   backpage.co.uk (NetNames)
9
            oo.   backpage.co.ve (NetNames)
10
            pp.   backpage.co.za (NetNames)
11
            qq.   backpage.com (NetNames)
12
            rr.   backpage.com.ar (NetNames)
13
            ss.   backpage.com.au (NetNames)
14
            tt.   backpage.com.ph (NetNames)
15
16          uu.   backpage.cz (NetNames)

17          vv.   backpage.dk (NetNames)

18          ww.   backpage.ec (NetNames)

19          xx.   backpage.ee (European domains)

20          yy.   backpage.ee (NetNames)
21          zz.   backpage.es (NetNames)
22          aaa. backpage.fi (European domains)
23          bbb. backpage.fi (NetNames)
24          ccc. backpage.fr (European domains)
25          ddd. backpage.fr (NetNames)
26
            eee. backpage.gr (European domains)
27
            fff. backpage.gr (NetNames)
28
            ggg. backpage.hk (European domains)


                                             68
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 69 of 83 Page ID #:69



1           hhh. backpage.hk (NetNames)
2           iii. backpage.hu (European domains)
3           jjj. backpage.hu (NetNames)
4           kkk. backpage.ie (NetNames)
5           lll. backpage.in (NetNames)
6
            mmm. backpage.it (NetNames)
7
            nnn. backpage.jp (NetNames)
8
            ooo. backpage.kr (NetNames)
9
            ppp. backpage.lt (NetNames)
10
            qqq. backpage.lv (European domains)
11
            rrr. backpage.lv (NetNames)
12
            sss. backpage.me (NetNames)
13
            ttt. backpage.mx (NetNames)
14
            uuu. backpage.my (NetNames)
15
16          vvv. backpage.net (NetNames)

17          www. backpage.nl (NetNames)

18          xxx. backpage.no (European domains)

19          yyy. backpage.no (NetNames)

20          zzz. backpage.nz (NetNames)
21          aaaa.       backpage.pe (NetNames)
22          bbbb.       backpage.ph (NetNames)
23          cccc.       backpage.pk (NetNames)
24          dddd.       backpage.pl (NetNames)
25          eeee.       backpage.porn (NetNames)
26
            ffff.       backpage.pt (NetNames)
27
            gggg.       backpage.ro (European domains)
28
            hhhh.       backpage.ro (NetNames)


                                             69
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 70 of 83 Page ID #:70



1           iiii.       backpage.se (NetNames)
2           jjjj.       backpage.sex (NetNames)
3           kkkk.       backpage.sg (NetNames)
4           llll.       backpage.si (European domains)
5           mmmm.       backpage.si (NetNames)
6
            nnnn.       backpage.sk (European domains)
7
            oooo.       backpage.sk (NetNames)
8
            pppp.       backpage.sucks (NetNames)
9
            qqqq.       backpage.tw (NetNames)
10
            rrrr.       backpage.uk (NetNames)
11
            ssss.       backpage.uk.com (NetNames)
12
            tttt.       backpage.us (NetNames)
13
            uuuu.       backpage.vn (NetNames)
14
            vvvv.       backpage.xxx (NetNames)
15
16          wwww.       backpage.xyz (NetNames)

17          xxxx.       backpagecompimp.com (NetNames)

18          yyyy.       backpagecompimps.com (NetNames)

19          zzzz.       backpagepimp.com (NetNames)

20          aaaaa.      backpagepimps.com (NetNames)
21          bbbbb.      backpagg.com (NetNames)
22          ccccc.      backpagm.com (NetNames)
23          ddddd.      backpagu.com (NetNames)
24          eeeee.      backpaoe.com (NetNames)
25          fffff.      backpawe.com (NetNames)
26
            ggggg.      backqage.com (NetNames)
27
            hhhhh.      backrage.com (NetNames)
28
            iiiii.      backxage.com (NetNames)


                                             70
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 71 of 83 Page ID #:71



1           jjjjj.      bakkpage.com (NetNames)
2           kkkkk.      bcklistings.com (NetNames)
3           lllll.      bestofbackpage.com (NetNames)
4           mmmmm.      bestofbigcity.com (NetNames)
5           nnnnn.      bickpage.com (NetNames)
6
            ooooo.      bigcity.com (NetNames)
7
            ppppp.      bpclassified.com (NetNames)
8
            qqqqq.      bpclassifieds.com (NetNames)
9
            rrrrr.      carlferrer.com (NetNames)
10
            sssss.      clasificadosymas.com (NetNames)
11
            ttttt.      clasificadosymas.net (NetNames)
12
            uuuuu.      clasificadosymas.org (NetNames)
13
            vvvvv.      classifiedsolutions.co.uk (NetNames)
14
            wwwww.      classifiedsolutions.net (NetNames)
15
16          xxxxx.      classyadultads.com (Versio)

17          yyyyy.      columbusbackpage.com (NetNames)

18          zzzzz.      connecticutbackpage.com (NetNames)

19          aaaaaa.     cracker.co.id (NetNames)

20          bbbbbb.     cracker.com (NetNames)
21          cccccc.     cracker.com.au (NetNames)
22          dddddd.     cracker.id (NetNames)
23          eeeeee.     cracker.net.au (NetNames)
24          ffffff.     crackers.com.au (NetNames)
25          gggggg.     crackers.net.au (NetNames)
26
            hhhhhh.     ctbackpage.com (NetNames)
27
            iiiiii.     dallasbackpage.com (NetNames)
28
            jjjjjj.     denverbackpage.com (NetNames)


                                             71
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 72 of 83 Page ID #:72



1           kkkkkk.     easypost123.com (Versio)
2           llllll.     easyposts123.com (Versio)
3           mmmmmm.     emais.com.pt (NetNames)
4           nnnnnn.     evilempire.com (NetNames)
5           oooooo.     ezpost123.com (Versio)
6
            pppppp.     fackpage.com (NetNames)
7
            qqqqqq.     fastadboard.com (Versio)
8
            rrrrrr.     guliettagroup.nl (Versio)
9
            ssssss.     htpp.org (NetNames)
10
            tttttt.     ichold.com (NetNames)
11
            uuuuuu.     internetspeechfoundation.com (nameisp)
12
            vvvvvv.     internetspeechfoundation.org (nameisp)
13
            wwwwww.     loads2drive.com (NetNames)
14
            xxxxxx.     loadstodrive.com (NetNames)
15
16          yyyyyy.     loadtodrive.com (NetNames)

17          zzzzzz.     losangelesbackpage.com (NetNames)

18          aaaaaaa.    mediafilecloud.com (NetNames)

19          bbbbbbb.    miamibackpage.com (NetNames)

20          ccccccc.    minneapolisbackpage.com (NetNames)
21          ddddddd.    mobileposting.com (Versio)
22          eeeeeee.    mobilepostings.com (Versio)
23          fffffff.    mobilepostlist.com (Versio)
24          ggggggg.    mobilposting.com (Versio)
25          hhhhhhh.    naked.city (NetNames)
26
            iiiiiii.    nakedcity.com (NetNames)
27
            jjjjjjj.    newyorkbackpage.com (NetNames)
28
            kkkkkkk.    paidbyhour.com (NetNames)


                                             72
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 73 of 83 Page ID #:73



1           lllllll.    petseekr.com (NetNames)
2           mmmmmmm.    petsfindr.com (NetNames)
3           nnnnnnn.    phoenixbackpage.com (NetNames)
4           ooooooo.    posteasy123.com (Versio)
5           ppppppp.    postfaster.com (NetNames)
6
            qqqqqqq.    postfastly.com (NetNames)
7
            rrrrrrr.    postfastr.com (NetNames)
8
            sssssss.    postonlinewith.com (Versio)
9
            ttttttt.    postonlinewith.me (Versio)
10
            uuuuuuu.    postseasy123.com (Versio)
11
            vvvvvvv.    postsol.com (GoDaddy)
12
            wwwwwww.    postszone24.com (Versio)
13
            xxxxxxx.    postzone24.com (Versio)
14
            yyyyyyy.    postzones24.com (Versio)
15
16          zzzzzzz.    rentseekr.com (NetNames)

17          aaaaaaaa. results911.com (NetNames)

18          bbbbbbbb. sandiegobackpage.com (NetNames)

19          cccccccc. sanfranciscobackpage.com (NetNames)

20          dddddddd. seattlebackpage.com (NetNames)
21          eeeeeeee. sellyostuffonline.com (Versio)
22          ffffffff. sfbackpage.com (NetNames)
23          gggggggg. simplepost24.com (Versio)
24          hhhhhhhh. simpleposts24.com (Versio)
25          iiiiiiii. svc.ws (NetNames)
26
            jjjjjjjj. truckrjobs.com (NetNames)
27
            kkkkkkkk. ugctechgroup.com (NetNames)
28
            llllllll. universads.nl (Versio)


                                             73
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 74 of 83 Page ID #:74



1           mmmmmmmm. villagevoicepimps.com (GoDaddy)
2           nnnnnnnn. websitetechnologies.co.uk (NetNames)
3           oooooooo. websitetechnologies.com (NetNames)
4           pppppppp. websitetechnologies.net (NetNames)
5           qqqqqqqq. websitetechnologies.nl (NetNames)
6
            rrrrrrrr. websitetechnologies.org (NetNames)
7
            ssssssss. weprocessmoney.com (GoDaddy)
8
            tttttttt. wst.ws (NetNames)
9
            uuuuuuuu. xn--yms-fla.com (NetNames)
10
            vvvvvvvv. ymas.ar.com (European domains)
11
            wwwwwwww. ymas.br.com (European domains)
12
            xxxxxxxx. ymas.br.com (NetNames)
13
            yyyyyyyy. ymas.bz (European domains)
14
            zzzzzzzz. ymas.bz (NetNames)
15
16          aaaaaaaaa.        ymas.cl (European domains)

17          bbbbbbbbb.        ymas.cl (NetNames)

18          ccccccccc.        ymas.co.bz (European domains)

19          ddddddddd.        ymas.co.bz (NetNames)

20          eeeeeeeee.        ymas.co.cr (European domains)
21          fffffffff.        ymas.co.cr (NetNames)
22          ggggggggg.        ymas.co.ni (European domains)
23          hhhhhhhhh.        ymas.co.ni (NetNames)
24          iiiiiiiii.        ymas.co.ve (European domains)
25          jjjjjjjjj.        ymas.co.ve (NetNames)
26
            kkkkkkkkk.        ymas.com (NetNames)
27
            lllllllll.        ymas.com.br (European domains)
28
            mmmmmmmmm.        ymas.com.br (NetNames)


                                             74
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 75 of 83 Page ID #:75



1           nnnnnnnnn.        ymas.com.bz (European domains)
2           ooooooooo.        ymas.com.bz (NetNames)
3           ppppppppp.        ymas.com.co (European domains)
4           qqqqqqqqq.        ymas.com.co (NetNames)
5           rrrrrrrrr.        ymas.com.do (European domains)
6
            sssssssss.        ymas.com.do (NetNames)
7
            ttttttttt.        ymas.com.ec (European domains)
8
            uuuuuuuuu.        ymas.com.ec (NetNames)
9
            vvvvvvvvv.        ymas.com.es (European domains)
10
            wwwwwwwww.        ymas.com.es (NetNames)
11
            xxxxxxxxx.        ymas.com.gt (European domains)
12
            yyyyyyyyy.        ymas.com.gt (NetNames)
13
            zzzzzzzzz.        ymas.com.hn (European domains)
14
            aaaaaaaaaa.       ymas.com.hn (NetNames)
15
16          bbbbbbbbbb.       ymas.com.mx    (NetNames)

17          cccccccccc.       ymas.com.ni (European domains)

18          dddddddddd.       ymas.com.ni (NetNames)

19          eeeeeeeeee.       ymas.com.pe (European domains)

20          ffffffffff.       ymas.com.pe (NetNames)
21          gggggggggg.       ymas.com.pr (European domains)
22          hhhhhhhhhh.       ymas.com.pr (NetNames)
23          iiiiiiiiii.       ymas.com.pt    (NetNames)
24          jjjjjjjjjj.       ymas.com.uy (European domains)
25          kkkkkkkkkk.       ymas.com.uy (NetNames)
26
            llllllllll.       ymas.com.ve (European domains)
27
            mmmmmmmmmm.       ymas.com.ve (NetNames)
28
            nnnnnnnnnn.       ymas.cr (European domains)


                                             75
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 76 of 83 Page ID #:76



1           oooooooooo.       ymas.cr (NetNames)
2           pppppppppp.       ymas.do (European domains)
3           qqqqqqqqqq.       ymas.do (NetNames)
4           rrrrrrrrrr.       ymas.ec (European domains)
5           ssssssssss.       ymas.ec (NetNames)
6
            tttttttttt.       ymas.es (European domains)
7
            uuuuuuuuuu.       ymas.es (NetNames)
8
            vvvvvvvvvv.       ymas.org (NetNames)
9
            wwwwwwwwww.       ymas.pe (European domains)
10
            xxxxxxxxxx.       ymas.pe (NetNames)
11
            yyyyyyyyyy.       ymas.pt (NetNames)
12
            zzzzzzzzzz.       ymas.us (European domains)
13
            aaaaaaaaaaa.      ymas.us (NetNames)
14
            bbbbbbbbbbb.      ymas.uy (European domains)
15
16          ccccccccccc.      ymas.uy (NetNames)

17          ddddddddddd.      ymas.uy.com (European domains)

18                             BACKPAGE SURRENDERED ASSETS

19          MM.   Assets Surrendered To The United States By Backpage
20          124. On or about May 8, 2018, all of the funds, digital
21    currencies, and other property listed in this subsection were
22    transferred into the United States Postal Inspection Service holding
23    bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
24    and Bitcoins Gold wallet.       These Surrendered Assets constitute and
25    are derived from proceeds traceable to SUA, involved in money
26    laundering, or both.
27          125. On May 8, 2018, within the Stipulation for Preliminary
28    Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO


                                             76
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 77 of 83 Page ID #:77



1     of Backpage, stipulated that the following bank funds, securities, or
2     other assets are criminally derived proceeds of Backpage’s illegal
3     activity, involved in money laundering transactions, or both, and as
4     such, are forfeitable property:
5           a.    $699,940.00 wire transferred from ING Bank account ‘7684,
6     held in the name of Payment Solutions BV.
7           b.    $106,988.41.00    wire transferred from ING Bank account
8     ‘2071, held in the name of Payment Solutions BV.
9           c.    $499,910.01 wire transferred from US Bank account ‘0239,
10
      held in the name of Affordable Bail Bonds LLC.
11
            d.    $50,000.00 wire transferred from Enterprise Bank and Trust
12
      account ‘7177, held in the name of Global Trading Solutions LLC.
13
            e.    $1,876.36 wire transferred from ING Bank account ‘2071,
14
      held in the name of Payment Solutions BV.
15
            f.    $50,357.35 wire transferred from ING Bank account ‘7684,
16
      held in the name of Payment Solutions BV.
17
            g.    $248,970.00 wire transferred from Citibank NA, account
18
      ‘0457, held in the name of Paul Hastings LLP.
19
20          h.    $52,500.00 wire transferred from Enterprise Bank and Trust

21    account ‘7177, held in the name of Global Trading Solutions LLC.

22          i.    $65,000.00 wire transferred from Enterprise Bank and Trust

23    account ‘7177, held in the name of Global Trading Solutions LLC.

24          j.    $5,534.54 wire transferred from Enterprise Bank and Trust
25    account ‘7177, held in the name of Global Trading Solutions LLC.
26          k.    $52,500.00    wire transferred from Crypto Capital
27                      i.     6 Bitcoins transferred from a Backpage controlled
28    wallet;


                                             77
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 78 of 83 Page ID #:78



1                       ii.     199.99995716 Bitcoins transferred from a Backpage
2     controlled wallet;
3                       iii. 404.99984122 Bitcoins transferred from a Backpage
4     controlled wallet;
5                       iv.     173.97319 Bitcoins transferred from a Backpage
6
      controlled wallet;
7
                        v.      411.00019 Bitcoins transferred from a Backpage
8
      controlled wallet;
9
                        vi.     2.00069333 Bitcoins transferred from a Backpage
10
      controlled wallet;
11
                        vii. 136.6544695 Bitcoins transferred from a Backpage
12
      controlled wallet;
13
                        viii.        2,673.59306905 Bitcoins Cash transferred
14
      from a Backpage controlled wallet;
15
16                      ix.     55.5 Bitcoins Cash transferred from a Backpage

17    controlled wallet;

18                      x.      73.62522241 Bitcoins Cash transferred from a

19    Backpage controlled wallet;

20                      xi.     16,310.79413202 Litecoin transferred from a
21    Backpage controlled wallet;
22                      xii. 783.9735116 Litecoin transferred from a Backpage
23    controlled wallet; and
24                      xiii.        509.81904619 Bitcoins Gold transferred from
25    a Backpage controlled wallet.
26
            NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
27
            126. On August 13, 2018, Davis Wright Tremaine initiated a wire
28


                                             78
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 79 of 83 Page ID #:79



1     transfer of $3,713,121.03 from Bank of America account ‘3414, held in
2     the name of Davis Wright Tremaine, LLP into the government holding
3     account.
4           a.    Between January 13 and January 20, 2017, a GoCoin account
5     wire transferred $1,318,800 to the Veritex Account.
6           b.    On June 22, 2017, the Veritex Account wire transferred
7     $1,000,000 into Account 27.
8           c.    On April 27, 2017, the Netherlands Account wire transferred
9
      $2,500,000 to Account 27.
10
            d.    On April 28, 2017, the Netherlands Account wire transferred
11
      $2,500,000 to Account 27.
12
            e.    On May 24, 2017, Account 1 wire transferred $500,000          into
13
      Account 27.
14
            f.    On September 13, 2017, Account 1 wire transferred
15
      $1,000,000 into Account 27.
16
            g.    On September 27, 2017, the Netherlands Account wire
17
      transferred about $778,802.96 into Account 27.
18
19          h.    On October 20, 2017, Account 1 wire transferred $500,000

20    into Account 27.

21                                FIRST CLAIM FOR RELIEF

22                           (18 U.S.C. § 981(a)(1)(C))
            127. Based on the facts set out above, Plaintiff alleges that
23
      the Defendant Assets constitute, and are derived from, proceeds
24
      traceable to one or more violations of Title 18, United States Code,
25
      Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and
26
      Foreign Travel in Aid of Racketeering Enterprise), each of which is a
27
      specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
28
      1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such

                                             79
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 80 of 83 Page ID #:80



1     offenses.    The Defendant Assets are therefore subject to forfeiture
2     to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
3                                SECOND CLAIM FOR RELIEF
4                            (18 U.S.C. § 981(a)(1)(A))
            128. Based on the facts set out above, Plaintiff alleges that
5
      the Defendant Assets were involved in, and are traceable to, property
6
      involved in one or more transactions or attempted transactions in
7
      violation of section 18 U.S.C. § 1957, and a conspiracy to commit
8
      such offenses, in violation of section 18 U.S.C. § 1956(h).
9
      Specifically, the Defendant Assets were involved in and are traceable
10
      to property involved in one or more financial transactions, attempted
11
      transactions, and a conspiracy to conduct or attempt to conduct such
12
      transactions in criminally derived property of a value greater than
13
      $10,000 that was derived from specified unlawful activities, to wit,
14
      violations of Title 18, United States Code, Sections 1591 (Sex
15
      Trafficking of Children) and 1952 (Interstate and Foreign Travel in
16
      Aid of Racketeering Enterprise), each of which is a specified
17
      unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
18
      and 1956(c)(7)(D), and a conspiracy to commit such offenses.            The
19
      Defendant Assets are therefore subject to forfeiture to the United
20
      States pursuant to 18 U.S.C. § 981(a)(1)(A).
21
                                  THIRD CLAIM FOR RELIEF
22
                                (18 U.S.C. § 981(a)(1)(A))
23
            129. Based on the facts set out above, Plaintiff alleges that
24
      the Defendant Assets were involved in, and are traceable to property
25
      involved in, one or more transactions or attempted transactions in
26
      violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
27
      Laundering), (a)(2) (International Money Laundering), and a
28
      conspiracy to commit such offenses, in violation of section 18 U.S.C.

                                             80
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 81 of 83 Page ID #:81



1     § 1956(h).    Specifically, the Defendant Assets were involved in and
2     are traceable to property involved in one or more financial
3     transactions, attempted transactions, and a conspiracy to conduct or
4     attempt to conduct such transactions involving the proceeds of
5     specified unlawful activity, to wit, violations of Title 18, United
6     States Code, Sections 1591 (Sex Trafficking of Children) and 1952
7     (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
8     each of which is a specified unlawful activity under 18 U.S.C.
9     §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
10    conspiracy to commit such offenses.         The Defendant Assets are
11    therefore subject to forfeiture to the United States pursuant to 18
12    U.S.C. § 981(a)(1)(A).
13    / / /
14    / / /
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             81
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 82 of 83 Page ID #:82



1            WHEREFORE, plaintiff United States of America prays that:
2            (a) due process issue to enforce the forfeiture of the
3     Defendant Assets;
4            (b) due notice be given to all interested parties to appear and
5     show cause why forfeiture should not be decreed;
6            (c) that this Court decree forfeiture of the Defendant Assets
7     to the United States of America for disposition according to law; and
8            (d) for such other and further relief as this Court may deem
9     just and proper, together with the costs and disbursements of this
10    action.
11      Dated: October 5, 2018              NICOLA T. HANNA
                                            United States Attorney
12                                          LAWRENCE S. MIDDLETON
                                            Assistant United States Attorney
13                                          Chief, Criminal Division
                                            STEVEN R. WELK
14                                          Assistant United States Attorney
                                            Chief, Asset Forfeiture Section
15
16                                          ____/s/John J. Kucera________
                                            JOHN J. KUCERA
17                                          Assistant United States Attorney
18                                          Attorneys for Plaintiff
                                            United States of America
19
20
21
22
23
24
25
26
27
28


                                             82
     Case 2:18-cv-08579-RGK-PJW Document 1 Filed 10/05/18 Page 83 of 83 Page ID #:83



1                                       VERIFICATION
2           I, Lyndon A Versoza, hereby declare that:
3           1.    I am a United States Postal Inspector with the United
4     States Postal Inspection Service.        I am the case agent for the civil
5     forfeiture action entitled United States v. $689,884.48 seized from
6
      First Federal Savings & Loan of San Rafael account ‘3620; $515,899.85
7
      seized from Republic Bank of Arizona account ‘2485; $75,835.31 seized
8
      from Republic Bank of Arizona account ‘1897; $500,000.00 seized from
9
      Republic Bank of Arizona account ‘3126; $600,000.00 seized from or
10
      frozen in Republic Bank of Arizona CDARS account‘8316; $302,177.57
11
      seized from or frozen in Republic Bank of Arizona CDARS account
12
      ‘8324; $300,000.00 seized from or frozen in Republic Bank of Arizona
13
      CDARS account ‘8332; $734,603.70 seized from or frozen in San
14
      Francisco Fire Credit Union account ‘2523; and $2,412,785.47 seized
15
16    from Money Gram Funds.

17          2.    I have read the above Verified Complaint for Forfeiture and

18    know its contents, which is based upon my own personal knowledge and

19    reports provided to me by other agents.

20          3.    Everything contained in the Complaint is true and correct,
21    to the best of my knowledge and belief.
22          I declare under penalty of perjury that the foregoing is true
23    and correct.
24          Executed on October 5, 2018 in Los Angeles, California.
25
26                                             _____________________________
                                               LYNDON A VERSOZA
27                                             U.S. Postal Inspector
                                               United States Postal Inspection
28
                                               Service


                                             83
